Execution Version




Exhibit 10.2

--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT
dated as of
March 8, 2018
among
PERRIGO FINANCE UNLIMITED COMPANY,
as Term Facility Borrower,
PERRIGO COMPANY PLC,
as Company,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

HSBC BANK USA, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CITIBANK, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
and
DEUTSCHE BANK SECURITIES INC.
as Documentation Agents
_________________________

JPMORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC.


and


WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and
Joint Lead Arrangers





--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I.
Definitions.................................................................................................................1    
SECTION 1.01
Defined
Terms.....................................................................................1    

SECTION 1.02
Classification of Loans and
Borrowings...........................................23    

SECTION 1.03
Terms
Generally................................................................................23

SECTION 1.04
Accounting Terms; GAAP; Pro Forma Treatment............................24

SECTION 1.05
Foreign Currency
Calculations.........................................................24

SECTION 1.06
Interest
Rates.....................................................................................25

ARTICLE II. The
Credits............................................................................................................25
SECTION 2.01
Commitments....................................................................................25

SECTION 2.02
Loans and
Borrowings......................................................................25

SECTION 2.03
Requests for
Borrowings...................................................................26

SECTION 2.04
Funding of
Borrowings.....................................................................26

SECTION 2.05
Interest
Elections...............................................................................27

SECTION 2.06
Termination of Commitments/New Term Loans..............................28

SECTION 2.07
Repayment of Loans; Evidence of
Debt...........................................29

SECTION 2.08
Voluntary Prepayment of
Loans........................................................30

SECTION 2.09
Fees...................................................................................................30

SECTION 2.10
Interest...............................................................................................31

SECTION 2.11
Alternate Rate of
Interest..................................................................31

SECTION 2.12
Increased
Costs.................................................................................32

SECTION 2.13
Break Funding
Payments..................................................................33

SECTION 2.14
Withholding of Taxes;
Gross-Up.......................................................34

SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.........37

SECTION 2.16
Mitigation Obligations; Replacement of Lenders.............................38

SECTION 2.17
Additional Reserve
Costs..................................................................39

SECTION 2.18
Defaulting
Lenders............................................................................39

SECTION 2.19
Extension of Maturity
Date...............................................................40

ARTICLE III. Representations and
Warranties........................................................................42
SECTION 3.01
Organization;
Powers........................................................................42

SECTION 3.02
Authorization;
Enforceability............................................................42

SECTION 3.03
Governmental Approvals; No
Conflicts............................................42

SECTION 3.04
Financial Condition; No Material Adverse Change..........................42

SECTION 3.05
Properties...........................................................................................43

SECTION 3.06
Litigation and Environmental
Matters..............................................43

SECTION 3.07
Compliance with Laws and Agreements...........................................43

SECTION 3.08
Investment Company
Status..............................................................44

SECTION 3.09
Taxes..................................................................................................44

SECTION 3.10
ERISA...............................................................................................44

SECTION 3.11
Disclosure..........................................................................................44

SECTION 3.12
Use of
Loans.....................................................................................45






--------------------------------------------------------------------------------





SECTION 3.13
Solvency............................................................................................45

SECTION 3.14
EEA Financial
Institutions................................................................45

ARTICLE IV.
Conditions.............................................................................................................45
SECTION 4.01
Closing
Date......................................................................................45

SECTION 4.02
Each Credit
Event.............................................................................47

ARTICLE V. Affirmative
Covenants..........................................................................................47
SECTION 5.01
Financial Statements; Ratings Change and Other Information.........47

SECTION 5.02
Notices of Material
Events................................................................48

SECTION 5.03
Existence; Conduct of
Business........................................................49

SECTION 5.04
Payment of
Obligations.....................................................................49

SECTION 5.05
Maintenance of Properties; Insurance; Accounts..............................49

SECTION 5.06
Books and Records; Inspection
Rights.............................................49

SECTION 5.07
Compliance with
Laws......................................................................49

SECTION 5.08
Use of
Proceeds.................................................................................50

SECTION 5.09
[Reserved].........................................................................................50

SECTION 5.10
Guarantees from Certain Additional Subsidiaries.............................50

ARTICLE VI. Negative
Covenants.............................................................................................50
SECTION 6.01
Non-Guarantor Subsidiary
Indebtedness..........................................50

SECTION 6.02
Liens..................................................................................................52

SECTION 6.03
Fundamental
Change.........................................................................54

SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions..........54

SECTION 6.05
[Reserved].........................................................................................55

SECTION 6.06
Restricted
Payments..........................................................................56

SECTION 6.07
Transactions with
Affiliates...............................................................56

SECTION 6.08
[Reserved].........................................................................................56

SECTION 6.09
Disposition of
Assets.........................................................................56

SECTION 6.10
Leverage
Ratio..................................................................................56

SECTION 6.11
Interest Coverage
Ratio.....................................................................56

ARTICLE VII. EVENTS OF
DEFAULT....................................................................................57
SECTION 7.01.
Events of
Default...............................................................................57

SECTION 7.02
Application of
Payments...................................................................59

ARTICLE VIII. The
Agents.........................................................................................................59
SECTION 8.01
Appointment......................................................................................59

SECTION 8.02
Nature of
Duties................................................................................61

SECTION 8.03
Resignation by the
Agents.................................................................63

SECTION 8.04
Each Agent in its Individual
Capacity...............................................63

SECTION 8.05
Indemnification.................................................................................63

SECTION 8.06
Lack of Reliance on
Agents..............................................................64

SECTION 8.07
Designation of
Affiliates...................................................................64

SECTION 8.08
[Reserved].........................................................................................64

SECTION 8.09
Certain ERISA
Matters.....................................................................64






--------------------------------------------------------------------------------





ARTICLE IX.
Miscellaneous.......................................................................................................66
SECTION 9.01
Notices...............................................................................................66

SECTION 9.02
Waivers;
Amendments.......................................................................68

SECTION 9.03
Expenses; Indemnity; Damage
Waiver..............................................69

SECTION 9.04
Successors and
Assigns.....................................................................71

SECTION 9.05
Survival.............................................................................................75

SECTION 9.06
Counterparts; Integration;
Effectiveness...........................................75

SECTION 9.07
Severability........................................................................................76

SECTION 9.08
Right of
Setoff...................................................................................76

SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process...........76

SECTION 9.10
WAIVER OF JURY
TRIAL..............................................................77

SECTION 9.11
Headings............................................................................................77

SECTION 9.12
Confidentiality; Material Non-Public Information...........................77

SECTION 9.13
Interest Rate
Limitation.....................................................................78

SECTION 9.14
USA PATRIOT
Act...........................................................................79

SECTION 9.15
Conversion of
Currencies..................................................................79

SECTION 9.16
No Advisory or Fiduciary
Responsibility..........................................79

SECTION 9.17
Authorization to Distribute Certain Materials to Public-Siders........80

SECTION 9.18
Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.........................................................................................81



SCHEDULES:
Schedule 2.01 – Commitments
Schedule 3.03 – Governmental Approvals
Schedule 3.06 – Disclosed Matters – Litigation and Environmental Matters
Schedule 3.07 – Disclosed Matters – Compliance with Laws and Agreements
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments, Loans and Advances
Schedule 6.07 – Affiliate Transactions


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Note
Exhibit C – Mandatory Cost Rate
Exhibit D – Form of Joinder Agreement
Exhibit E – Form of Closing Certificate
Exhibit F – Lender Addition and Acknowledgement Agreement
Exhibit G – Form of Solvency Certificate







--------------------------------------------------------------------------------






This TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of March 8, 2018,
is among PERRIGO FINANCE UNLIMITED COMPANY, a public unlimited company organized
under the laws of Ireland (the “Term Facility Borrower”), as Term Facility
Borrower, PERRIGO COMPANY PLC, a public limited company organized under the laws
of Ireland (the “Company”), as Company, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, HSBC SECURITIES (USA) INC. and WELLS FARGO
SECURITIES, LLC, as Syndication Agents and BANK OF AMERICA, N.A., BARCLAYS BANK
PLC, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and DEUTSCHE
SECURITIES INC. as Documentation Agents.
RECITALS
In consideration of the mutual covenants and undertakings herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” means the Companies Act 2014 of Ireland, as amended.
“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.
“Additional Lender” has the meaning set forth in Section 2.19(d).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the Screen Rate at
approximately 11:00 a.m. London time on such day.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------

2


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).
“Agent Parties” has the meaning assigned to such term in Section 9.01(c)(ii)
“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents.
“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.
“Aggregate Loans” means, at any time, the sum of the Loans of all Lenders at
such time.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted One Month LIBOR Rate. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted One Month LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
One Month LIBOR Rate, respectively. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.11 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.07.
“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).
“Applicable Lending Installation” has the meaning assigned to such term in
Section 2.02(e).
“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan, the applicable rate per annum (expressed in basis points) set forth
below under the caption “Applicable Margin” based upon the Debt Rating as of
such date:
Status
Debt Rating
Applicable Margin – Eurocurrency Loans
Applicable Margin – ABR Loans
Level I
BBB+ / Baa1 or better
1.000%
0.000%
Level II
BBB/Baa2
1.125%
0.125%
Level III
BBB-/Baa3
1.250%
0.250%
Level IV
BB+/Ba1
1.500%
0.500%
Level V
Any ratings lower than Level IV Status
1.750%
0.750%








--------------------------------------------------------------------------------

3


As used herein “Debt Rating” means the rating by S&P and Moody’s for Index Debt.
Notwithstanding the above definitions, the parties agree that for purposes of
determining what Debt Rating applies, (i) if the rating by Moody’s and the
rating by S&P differ by one level, then the applicable rating level shall be
based upon the higher of such ratings, (ii) if said rating by Moody’s and said
rating by S&P differ by more than one level, then the applicable rating level
shall be one level lower than the rating level resulting from the higher of such
ratings, (iii) during any period during which there is no such rating by either
Moody’s or S&P (other than by reason of the circumstances referred to in the
last sentence of this definition), Level V shall apply and (iv) in the event
only Moody’s or S&P provides a Debt Rating, such rating shall apply. If the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Term Facility
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Term
Facility Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Maturity Date” has the meaning assigned to such term in Section
2.19(a).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments or Aggregate Loans outstanding at such time represented by
such Lender’s Commitments or outstanding Loans; provided that when a Defaulting
Lender shall exist, then such percentage shall mean the percentage of Aggregate
Commitments (disregarding any Defaulting Lender’s Commitment) or Aggregate Loans
outstanding represented by such Lender’s Commitments and outstanding Loans.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, liquidator, examiner, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action to bring or
obtain or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of





--------------------------------------------------------------------------------

4


judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” has the meaning assigned to such term in Section 8.09(d)(i).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of
directors, or where applicable, the board of managers of the company or such
managers or committee serving a similar function; (3) with respect to a
partnership, the Board of Directors of the general partner of the partnership;
and (4) with respect to any other Person, the managers, directors, trustees,
board or committee of such Person or its owners serving a similar function.
“Borrowing” means Loans or portions thereof from the same Commitment and of the
same Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
“Borrowing Request” means a request by the Term Facility Borrower for a
Borrowing in accordance with Section 2.03 or 2.04, as applicable.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, USA or Dublin, Ireland are authorized
or required by law to remain closed; provided that, the term “Business Day”
shall also exclude (a) when used in connection with a Eurocurrency Loan any day
on which banks are not open for dealings in deposits in the relevant currency in
the London interbank market and (b) when used in connection with a Loan
denominated in Euro, any day on which commercial banks in London are not open
for general business and any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (which utilizes a single shared
platform and which was launched on November 19, 2007 (TARGET2)) (or if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for settlement of payment in Euro.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(and not operating leases) on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that obligations under any lease that is treated
as an operating lease under GAAP as applied on the Closing Date will not be
deemed to be Capital Lease Obligations or Indebtedness.
“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Company by Persons who are not
Continuing Directors, (b) any person or group or persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended), or persons
acting in concert within the meaning of the Irish Takeover Rules shall obtain
ownership or control in one or more series of transactions of more than 35% of
the voting power of the Equity Interests of the Company entitled to vote on the
election of members of the Board of Directors of the Company or (c) the Company
shall cease to own 100% of the Equity Interests of the Term Facility Borrower
(except to the extent specified in clause (y) of the parenthetical set forth in
the definition of Wholly-Owned Subsidiary).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the





--------------------------------------------------------------------------------

5


adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority, or (c) the making or
issuance of any request, rule, guideline, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided, however,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, or issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.13
“Class” when used in reference to any Loan or Borrowing (or respective
Commitment) refers to whether such Loan, or the Loans comprising such Borrowing,
are Initial Term Loans or New Term Loans.
“Closing Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment Letter” means the commitment letter dated February 15, 2018, among
the Company, the Term Facility Borrower, JPMorgan Chase Bank, N.A., HSBC
Securities (USA) Inc. and Wells Fargo Securities, LLC.
“Commitments” means, with respect to each Lender, the commitment of such Lender
to make a Loan pursuant to Section 2.01(a), as such commitment may be reduced
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Commitment as of the Closing Date is set forth on Schedule 2.01, or
otherwise as provided in Section 9.04(b)(ii)(C), pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments as of the Closing Date is €350,000,000.
“Communications” has the meaning assigned to such term in Section 9.01(c)(iv).
“Company” has the meaning assigned to such term in the preamble hereto.
“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the Company and its Subsidiaries for such period,


plus, to the extent deducted from revenues in determining such net income,
without duplication, (i) Consolidated Interest Expense, (ii) expense for income
taxes paid or accrued, (iii) (x) any extraordinary or non-recurring costs,
expenses or losses paid in cash during such period in an aggregate amount not to
exceed $75,000,000 during such period and (y) any extraordinary or non-recurring
non-cash expenses or losses (including any noncash impairment of assets and,
whether or not otherwise includable as a separate item in the statement of such
net income for such period, non-cash losses on sales of assets outside the
ordinary course of business and including non-cash charges arising from the
application of Statement of Financial Accounting Standards No. 142 (or the
corresponding Accounting Standards Codification, as applicable)) (including any
non-cash fair value adjustments of Tysabri); (iv) losses incurred other than in
the ordinary course of business that are non-cash and non-operating, (v)
non-cash expenses relating to stock based compensation; (vi) non-cash losses
arising from accounting relating to losses realized or adjustments to the





--------------------------------------------------------------------------------

6


value of equity held in entities that are not Subsidiaries; and (vii) expenses
incurred in connection with any acquisition (including any Additional
Acquisition), investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and including transaction expenses in connection
therewith);


plus, to the extent deducted from revenues in determining such net income (or
loss), depreciation and amortization expense.


minus, to the extent included in such net income, (i) extraordinary non-cash
gains realized other than in the ordinary course of business, (ii) gains
realized other than in the ordinary course of business that are non-cash,
non-operating and non-recurring, and (iii) non-cash gains arising from
accounting relating to income realized or adjustments to the value of equity
held in entities that are not Subsidiaries,
all as determined in accordance with GAAP and calculated for the Company and its
Subsidiaries on a consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period, including all
financing costs in connection with a Permitted Securitization Transaction.
“Consolidated Net Indebtedness” means, as of any time of determination, (a) the
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis in accordance with GAAP minus (b) the lesser of Permitted Unrestricted
Cash and $500,000,000.
“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.
“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.
“Continuing Directors” means any member of the Board of Directors of the Company
who is a member of such board on the date of this Agreement, and any Person who
is a member of such Board of Directors and whose nomination as a director was
approved by a majority of the Continuing Directors on such board.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent and any Lender.
“Debt Rating” has the meaning set forth in the definition of “Applicable
Margin.”
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the





--------------------------------------------------------------------------------

7


Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Term Facility Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent company
that has, (i) become insolvent or the subject of (x) a Bankruptcy Event or (y) a
Bail-In Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely (x) by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (y) by virtue of an Undisclosed
Administration, in each case so long as such ownership interest or Undisclosed
Administration does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.
“Documentation Agents” means Bank of America, N.A., Barclays Bank PLC, Citibank,
N.A. Credit Suisse AG, Cayman Islands Branch and Deutsche Bank Securities Inc.
in their capacity as documentation agents for the Lenders hereunder.
“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars (a “Foreign Currency”), the equivalent in Dollars of
such amount, determined pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





--------------------------------------------------------------------------------

8


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” has the meaning assigned to such term in Section
9.01(c)(iii).
“Embargoed Person” means any Person that is, or is 50% or more owned by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a country, region or territory which is itself, or whose government
is, the subject or target of any Sanctions (a “Sanctioned Country”).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Company within the meaning of Section
4001(a)(14) of ERISA or that, together with the Company, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA); (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal (including under Section
4062(e) of ERISA) from any Plan or Multiemployer Plan; or (h) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.





--------------------------------------------------------------------------------

9


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the Participating Member States.
“Euro Equivalent” means, on any date of determination (a) with respect to any
amount in Euro, such amount, and (b) with respect to any amount in any currency
other than Euro, the equivalent in Euro of such amount, determined pursuant to
Section 1.05 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, is bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent or Euro Equivalent of any currency, the rate at which such currency
may be exchanged into Dollars or Euro, respectively, at approximately 11:00 A.M.
London time on such day on the Reuters Currency pages, if available, for such
currency. In the event that such rate does not appear on any Reuters Currency
pages, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Term Facility Borrower, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars or Euro, as applicable, for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:
(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, Irish
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to a request by the Term Facility
Borrower under Section 2.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any Taxes imposed under FATCA.
“Existing Notes” means (i) the Term Facility Borrower’s 3.50% Senior Notes due
2021 in an aggregate principal amount of $280,363,000; (ii) the Term Facility
Borrower’s 3.50% Senior Notes due 2021 in an aggregate principal amount of
$309,646,000; (iii) the Company’s 4.00% Senior Notes due 2023 in an





--------------------------------------------------------------------------------

10


aggregate principal amount of $215,619,000; (iv) the Term Facility Borrower’s
3.90% Senior Notes due 2024 in an aggregate principal amount of $700,000,000;
(v) the Term Facility Borrower’s 4.375% Senior Notes due 2026 in an aggregate
principal amount of $700,000,000; (vi) the Company’s 5.30% Senior Notes due 2043
in an aggregate principal amount of $90,499,000; and (vii) the Term Facility
Borrower’s 4.90% Senior Notes due 2044 in an aggregate principal amount of
$303,873,000.
“Existing Revolving Credit Agreement” means the Revolving Credit Agreement dated
December 5, 2014 among the Company, the Term Facility Borrower, JPMorgan Chase
Bank, N.A., as administrative Agent, and the financial institutions and lenders
from time to time party thereto, as amended, restated, supplemented or otherwise
modified from time to time prior to the Closing Date.
“Existing Term Loan Credit Agreement” means the Term Loan Credit Agreement dated
December 5, 2014 among the Company, the Term Facility Borrower, Barclays Bank
PLC, as administrative Agent, and the financial institutions and lenders from
time to time party thereto, as amended, restated, supplemented or otherwise
modified from time to time prior to the Closing Date.
“Extending Lender” has the meaning assigned to such term in Section 2.19(b).
“Extension Request” has the meaning assigned to such term in Section 2.19(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate.
“Fee Letter” means the Fee Letters (as defined in the Commitment Letter)
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or other officer acceptable to
the Administrative Agent.
“Fiscal Quarter” means each period of 13 weeks during a Fiscal Year ending on
the Saturday closest to the end of the calendar quarter, with the fourth quarter
ending on December 31 of each year.
“Fiscal Year” means the twelve-month period ending on December 31.
“Foreign Currency” has the meaning set forth in the definition of “Dollar
Equivalent.”
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA) that is subject to the laws of a jurisdiction other than the
United States and that is not subject to ERISA and any other material benefit
arrangement mandated by non-U.S. law that is maintained or contributed to by the
Company, any Subsidiary, or ERISA Affiliate or any other entity related to the
Company or a Subsidiary on a controlled group basis.





--------------------------------------------------------------------------------

11


“Foreign Plan Event” means with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions or payments required by applicable law or
by the terms of such Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (c) the failure of any Foreign Plan to comply with
any material provisions of applicable law or regulations or with the material
terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Additional Acquisitions for periods prior to the date of the Additional
Acquisition).
“Governmental Authority” means the government of the United States of America,
Ireland, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each Person that executes a Guaranty, including pursuant to
Section 5.10.
“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of





--------------------------------------------------------------------------------

12


business and any earnout obligations or similar deferred or contingent purchase
price obligations not overdue, which are being contested in good faith or which
do not appear as a liability on a balance sheet of such Person incurred in
connection with any acquisition of property or series of related acquisitions of
property that constitutes (i) assets comprising all or substantially all of a
business or operating unit of a business or (ii) all or substantially all of the
common stock or other Equity Interests of a Person), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all obligations (based on the
net mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b)
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 9.12.
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Initial Term Loans” has the meaning set forth in Section 2.01(a).
“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Company, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Company then ending.
“Interest Election Request” means a request by the Term Facility Borrower to
convert or continue a Borrowing in accordance with Section 2.05.
“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements (other than as set forth
below)) payable in connection with the incurrence of Indebtedness to the extent
included in interest expense, (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and (iv)
commissions, discounts, yield and other fees and charges incurred in connection
with the asset securitization or similar transaction which are payable to any
person other than the Company or a Wholly-Owned Subsidiary of the Company;
provided that in any event “Interest Expense” will exclude any make whole or
prepayment premiums, write-offs or Swap Agreement termination costs and similar
premiums. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received by the
Company and the Subsidiaries with respect to Swap Agreements.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurocurrency





--------------------------------------------------------------------------------

13


Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or as otherwise described herein or, with the consent of each Lender, such
other period requested by the Term Facility Borrower) thereafter, as the Term
Facility Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
“Investments” has the meaning assigned to such term in Section 6.04.
“Ireland” means the Republic of Ireland.
“Irish Certificate Provider” has the meaning assigned to such term in Section
4.01(c).
“Irish Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules
2007 (as amended).
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.
“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).
“Lead Arrangers” means J.P. Morgan Chase Bank, HSBC Securities (USA) Inc. and
Wells Fargo Securities, LLC.
“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit F hereto, with such changes thereto as
approved by the Administrative Agent.
“Lender Notice Date” has the meaning assigned to such term in Section 2.19(b).
“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” as used herein and in any other
Loan Documents, includes reference to any Lender and its Applicable Lending
Installations.
“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Company, the
ratio of (a) Consolidated Net Indebtedness at such time plus the aggregate
amount of Off-Balance Sheet Liabilities of the





--------------------------------------------------------------------------------

14


Company and its Subsidiaries calculated on a consolidated basis at such time to
(b) Consolidated EBITDA, as calculated for the four consecutive Fiscal Quarters
of the Company then ending.
“LIBO Rate” means with respect to any Eurocurrency Borrowing for any Interest
Period, (i) to the extent denominated in Dollars, the London interbank offered
rate as administered by the ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate) and (ii) to the extent
denominated in Euro, the euro interbank offered rate administered by the Banking
Federation of the European Union (or any other person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen (or, in each case, in the event such rate does not appear
on a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency, then the LIBO Rate shall be the Interpolated Rate at
such time; provided, further, that if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if the Interpolated Rate shall not be available at such
time for such Interest Period with respect to the applicable currency, then the
LIBO Rate shall be the Reference Bank Rate; provided, further, that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement. “Interpolated Rate” means, at any time,
for any Interest Period, the rate per annum (rounded to the same number of
decimal points as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time. “Reference Bank Rate” means, at any time,
the rate per annum equal to the arithmetic mean of the offered rates per annum
in the applicable currency for a period equal in length to such Interest Period
quoted by at least two reference banks that are appointed by the Administrative
Agent, and accept such appointment, in consultation with the Term Facility
Borrower at approximately 11:00 A.M., London time, two Business Days prior to
the commencement of such Interest Period (it being understood there will be no
disclosure of any individual reference bank’s rate).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
the filing of financing statements solely with respect to, or other lien or
claim solely on, any interest in accounts or notes receivable which are sold or
otherwise transferred in a Permitted Securitization Transaction shall not be
considered a Lien and any purchase option, call or similar right of a third
party with respect to any Equity Interests of the Company are not controlled by
this Agreement.
“Loan Documents” means this Agreement, each Guaranty, any Joinder Agreement, the
Fee Letter and all other instruments, agreements or documents executed in
connection herewith at any time.
“Loan Party” means the Term Facility Borrower and any Guarantor.
“Loans” means the Initial Term Loans and the New Term Loans.





--------------------------------------------------------------------------------

15


“Local Time” means (i) New York City time in the case of a Loan or Borrowing
disbursement in Dollars and (ii) London time in the case of a Loan or Borrowing
denominated in Euro.
“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole or (b) the material rights and remedies of the Lenders under
the Loan Documents.
“Material Indebtedness” means Indebtedness (other than (i) the Loans and (ii)
Indebtedness of any Subsidiary owing to the Company or any other Subsidiary,
provided that, (x) in order to be excluded from Material Indebtedness, any such
Indebtedness owing by a Subsidiary to a Subsidiary that is not a Loan Party
shall be subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent and (y) the Loan Parties may effectuate such subordination
at any time during the term of such Indebtedness), and/or Swap Agreement
Obligations (based on the net mark-to-market amount) of any one or more of the
Company and its Significant Subsidiaries in an aggregate principal amount
exceeding the Dollar Equivalent of the lesser of $125,000,000 or 2% of
Consolidated Total Assets (at the time of determination) (for the avoidance of
doubt, it is acknowledged and agreed that separate items of Indebtedness and/or
Swap Agreement Obligations of the type described above individually less than
the lesser of $125,000,000 or 2% of Consolidated Total Assets which if added
together would aggregate more the lesser of $125,000,000 or 2% of Consolidated
Total Assets will constitute Material Indebtedness under this Agreement).
“Maturity Date” means the date which is the second anniversary of the Closing
Date.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Revolving Credit Facility” means revolving credit facilities of up to
$1,000,000,000 arranged by Lead Arrangers entered into to replace the revolving
credit facilities under the Existing Revolving Credit Agreement.
“New Term Loans” has the meaning set forth in Section 2.06(b).
“Non-Extending Lender” has the meaning assigned to such term in Section 2.19(b).
“Non-Guarantor Subsidiaries” means all Subsidiaries, other than the Term
Facility Borrower and any Subsidiaries that are Guarantors.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00





--------------------------------------------------------------------------------

16


a.m. on such day received to the Administrative Agent from a Federal funds
broker of recognized standing selected by it.
“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Loans, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Term
Facility Borrower to the Lenders, the Agents, any indemnified party or any of
them arising under the Loan Documents, in all cases whether now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Term Facility Borrower or any Affiliate thereof
of any proceeding under any debtor relief laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceedings.
“OFAC” has the meaning set forth in the definition of “Embargoed Person.”
“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including any
Permitted Securitization Transaction) were structured as a secured lending
transaction rather than as a purchase or (iv) any other transaction (excluding
operating leases for purposes of this clause (iv)) which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person; in all of the foregoing cases,
notwithstanding anything herein to the contrary, the outstanding amount of any
Off-Balance Sheet Liability shall be calculated based on the aggregate
outstanding amount of obligations outstanding under the legal documents entered
into as part of any such transaction on any date of determination that would be
characterized as principal if such transaction were structured as a secured
lending transaction, whether or not shown as a liability on a consolidated
balance sheet of such Person.
“Omega Surviving Debt” means (i) Omega Pharma NV’s 5.000% retail bonds due May
23, 2019 in the amount of €120,000,000 and (ii) Omega Pharma NV’s 5.1045%
Guaranteed Senior Notes due July 28, 2023 in the amount of €135,000,000. Upon
the refinancing of any Omega Surviving Debt permitted under this Agreement, such
new refinancing Indebtedness shall not constitute Omega Surviving Debt.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.16).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 9.04(c).





--------------------------------------------------------------------------------

17


“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
(g)    statutory and contractual Liens in favor of a landlord on real property
leased by the Company or any Subsidiary; provided that, the Company or such
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;





--------------------------------------------------------------------------------

18


(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $100,000,000;
(d)    fully collateralized repurchase agreements and reverse repurchase
agreements with a term of not more than one year for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;
(e)     (i) marketable direct obligations issued by, or unconditionally
guaranteed by, the sovereign nation in which the Company or any Subsidiary is
organized or is conducting business or issued by any agency of such sovereign
nation and backed by the full faith and credit of such sovereign nation, in each
case maturing within one year from the date of acquisition, so long as such
sovereign nation is a member of the Organisation for Economic Co-operation and
Development (the “OECD”), the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or such sovereign nation is approved by the
Administrative Agent for purposes of this clause (e), or (ii) investments of the
type and maturity described in clauses (b) through (d) above of foreign
obligors, which investments or obligors in the case of clause (b) above have
ratings described in such clause or equivalent ratings from comparable foreign
rating agencies, and which investments in the case of clauses (c) and (d) are
with any office of any commercial bank that is (A) any Agent or Affiliate
thereof, (B) organized under the laws of a member of the OECD or a state,
province or territory thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000, or (iii) approved by the
Administrative Agent.
(f)    money market funds that (i) are rated AAA by S&P or Aaa by Moody’s and
(ii) have portfolio assets of at least $1,000,000,000;
(g)    marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;
(h)    repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;
(i)     “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;
(j)    tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency;





--------------------------------------------------------------------------------

19


(k)    shares of any money market mutual fund rated as least AAA or the
equivalent thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or
any other mutual fund at least 95% of whose assets consist of the type specified
in clauses (a) through (g) above;
(l)    in the case of the Company or any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (k) above that are available in local market; and
(m)    other investments that qualify as “cash equivalents” as defined in GAAP.
“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Company or any of its Subsidiaries.
“Permitted Unrestricted Cash” means, as of any time of determination, the
unrestricted cash and Permitted Investments of the Company and its Subsidiaries
at such time minus $25,000,000; provided, however, that Permitted Unrestricted
Cash shall not be less than $0.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or to which the
Company or an ERISA Affiliate has any actual or contingent liability.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“PTE” has the meaning assigned to such term in Section 8.09(d)(ii).
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Qualified Acquisition” means any Additional Acquisition, or the last to occur
of a series of Additional Acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Company and its Subsidiaries to finance the purchase price of, or
other consideration for, or assumed by one or more of them in connection with,
such Additional Acquisition is at least $250,000,000.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Reference Bank Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.





--------------------------------------------------------------------------------

20


“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Commitments and Loans
representing more than 50% of the sum of the Aggregate Commitments and Aggregate
Loans outstanding at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“S&P” means Standard & Poor’s Financial Services LLC.
“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, the
United Nations Security Council, the European Union or any member state thereof,
and/or Her Majesty’s Treasury.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate.”
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.
“SEC Documents” means any of the most recent 10-K or 10-Q filed with the SEC by
the Company since January 1, 2017 and prior to the date of this Agreement and
any 8-K filed since the most recent 10-K or 10-Q above and prior to the date of
this Agreement. For the avoidance of doubt, the disclosure in the SEC Documents
shall not be deemed to include any risk factor disclosures contained under the
heading “Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature.
“Securitization Entity” means a Wholly-Owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.
“Significant Subsidiary” means any Subsidiary that is a “Significant Subsidiary”
as defined in Regulation S-X, part 210.1-02 of Title 17 of the Code of Federal
Regulations.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve





--------------------------------------------------------------------------------

21


requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” shall mean a Subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Company or any
of its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owing to any Lender or any of
its Affiliates under any and all Swap Agreements.
“Syndication Agent” means each of Wells Fargo Bank, National Association and
HSBC Bank USA, N.A., in its capacity as a syndication agent for the Lenders
hereunder.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility Borrower” has the meaning set forth in the recitals hereto.
“Transactions” means (a) the execution, delivery and performance by the Company
and the Term Facility Borrower of the New Revolving Credit Agreement, the
borrowing of Loans, the use of the proceeds thereof and the issuance of letters
of credit (if any) thereunder, (b) the execution, delivery and performance of
the Company and the Term Facility Borrower of this Agreement, (c) the
refinancing of all indebtedness under the Existing Revolving Credit Agreement
and the Existing Term Loan Credit Agreement and (d) the payment of fees,
commissions and expenses in connection with the foregoing.
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.





--------------------------------------------------------------------------------

22


“Undisclosed Administration” shall mean the appointment of an administrator,
provisional liquidator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or pursuant to the law in the
country where such Lender is subject to home jurisdictions suspension, if
applicable law requires that such appointment is not publicly disclosed and such
appointment does not impact such Lender’s ability to fulfill its obligations
under this Agreement.
“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except (x) directors’ qualifying Equity Interests and
(y) nominees’ Equity Interests to the extent required by Section 36 of the Act
and to the extent such Equity Interests are held in trust by, subject to voting
proxies in favor of and all economic rights thereunder are granted to, such
Person) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.
“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”), Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g. an
Initial Term Loan Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., an “Initial Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., an “Initial Term Loan
Eurocurrency Borrowing”).
SECTION 1.03 Terms Generally; Interpretive Provisions.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    For purposes of any determination under Article VI, in the event that any
transaction or event meets the criteria of more than one of the categories of
transactions or events permitted pursuant to any subsection or clause in Article
VI, such transaction or event (or portion thereof) at any time shall be
permitted





--------------------------------------------------------------------------------

23


under one or more of such subsections or subclauses as determined by the Term
Facility Borrower in its sole discretion at such time.
SECTION 1.04 Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time (it being
agreed that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof); provided that, if
the Term Facility Borrower notifies the Administrative Agent that the Term
Facility Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Term Facility Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. For purposes of calculating the Leverage Ratio (and any
component definitions thereof), the Interest Coverage Ratio (and any component
definitions thereof), Consolidated Total Assets, Consolidated Total Tangible
Assets and revenues, any Additional Acquisition or any sale or other disposition
outside the ordinary course of business by the Company or any of the
Subsidiaries of any asset or group of related assets in one or a series of
related transactions, including the incurrence of any Indebtedness and any
related financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis as determined in good faith by the Company.
Until such time as the 2017 Form 10-K is filed with the SEC, any calculation of
Consolidated Total Assets or Consolidated Total Tangible Assets will be based
upon the information in the Company’s Form 10-Q for the Fiscal Quarter ended
September 30, 2017.
SECTION 1.05 Foreign Currency Calculations.
(a)    For purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09
or under Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in a Foreign Currency shall be translated into Dollars
at the currency exchange rates in effect on the date of such determination;
provided that no Default shall arise as a result of any limitation set forth in
Dollars in Section 6.01 or 6.02 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness or Liens were initially consummated in reliance on the exceptions
under such Sections. For purposes of any determination under Section 6.04 or
6.09, the amount of each investment, asset disposition or other applicable
transaction denominated in a Foreign Currency shall be translated into Dollars
at the currency exchange rate in effect on the date such investment, disposition
or other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Term Facility Borrower.





--------------------------------------------------------------------------------

24


(b)    The Administrative Agent shall determine the Dollar Equivalent or Euro
Equivalent of each Loan denominated in Euro or Dollars, respectively, as of the
date of the making of any Loan using the Exchange Rate for such currency in
effect on the date that is three Business Days prior to such calculation date
and such amount shall be used in calculating any applicable fees payable
hereunder, the amount the applicable Commitments are reduced upon the making of
such Loan and other amounts to related to such Loans to which the Dollar
Equivalent or Euro Equivalent applies pursuant to the terms hereof.
SECTION 1.06 Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
ARTICLE II.
THE CREDITS
SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (the “Initial Term Loans”)
denominated in Euros to the Term Facility Borrower in a single drawing on the
Closing Date in an aggregate principal amount not to exceed such Lender’s
Commitment as of the Closing Date.
SECTION 2.02 Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders, ratably in accordance with their respective
Commitments on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    Subject to Section 2.11, each Loan shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Term Facility Borrower may request in
accordance herewith; provided that Loans denominated in a Foreign Currency may
only be maintained by the Term Facility Borrower as Eurocurrency Loans.
(c)    Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Term Facility
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
(e)    Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Term Facility Borrower, designate replacement or
additional Applicable Lending Installations through which Loans will be made by
it and for whose account Loan payments are to be made. Each Lender





--------------------------------------------------------------------------------

25


will promptly notify the Term Facility Borrower and the Administrative Agent of
any event of which it has actual knowledge occurring after the date hereof which
will entitle such Lender to compensation pursuant to Section 2.12 and will
designate a different Applicable Lending Installation if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender or
contrary to its policies.
SECTION 2.03 Requests for Borrowings. (a) To request a Borrowing, the Term
Facility Borrower shall notify the Administrative Agent of such request (which
request shall be in writing unless otherwise agreed to by the Administrative
Agent) (a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 10:30 a.m., New York City time,
on the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and by means of a written Borrowing Request delivered to the
Administrative Agent in a form approved by the Administrative Agent and signed
by the Term Facility Borrower. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)
the currency and aggregate amount of the requested Borrowing;

(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
if the Borrowing is denominated in Dollars, whether such Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing;

(iv)
in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)
the location and number of the Term Facility Borrower’s account (which shall be
an account maintained with the Administrative Agent in accordance with Section
2.04) to which funds are to be disbursed.

If no election as to the Type of Borrowing in Dollars is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the Term
Facility Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04 Funding of Borrowings.
(a)     Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Term Facility Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Term
Facility Borrower maintained with the Administrative Agent in such location
determined by the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such





--------------------------------------------------------------------------------

26


share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Term Facility
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Term Facility Borrower severally agree to pay
to the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Term Facility Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Term Facility Borrower, the interest
rate applicable to ABR Loans, or in the case of each of clauses (i) and (ii)
with respect to Borrowings denominated in a Foreign Currency, a rate determined
in a customary manner in good faith by the Administrative Agent representing the
cost to the Administrative Agent of funding such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.05 Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (it being understood all Borrowings in a Foreign Currency
shall be Eurocurrency Borrowings) and, in the case of a Eurocurrency Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Term Facility Borrower may elect to convert such Borrowing to a
different Type (in the case of Borrowings denominated in Dollars), or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Term Facility
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Term Facility Borrower
shall notify the Administrative Agent of such election (which shall be in
writing unless otherwise agreed to by the Administrative Agent) by the time that
a Borrowing Request would be required under Section 2.03 if the Term Facility
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and by means of a written Interest Election Request
delivered to the Administrative Agent in a form approved by the Administrative
Agent and signed by the Term Facility Borrower.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    in the case of a Borrowing denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and





--------------------------------------------------------------------------------

27


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request does not specify the Type of the resulting
Borrowing and the resulting Borrowing is to be denominated in Dollars, then the
resulting Borrowing shall be an ABR Borrowing. If any such Interest Election
Request requests a Eurocurrency Borrowing but does not specify an Interest
Period, then the Term Facility Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Term Facility Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing on or prior to the third
Business Day prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing, or in the case of
Borrowings denominated in a Foreign Currency, a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Term Facility Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Borrowing denominated in a Foreign Currency will, at the expiration of the then
current Interest Period, be automatically continued as a Eurocurrency Borrowing
with an Interest Period of one month.
SECTION 2.06 Termination of Commitments/New Term Loans.
(a)    The Commitments shall terminate in full after the making of the Loans on
the Closing Date.
(b)    Subject to the conditions set forth below, the Term Facility Borrower
may, upon at least ten (10) days (or such other period of time agreed to between
the Administrative Agent and the Term Facility Borrower) prior written notice to
the Administrative Agent, request a new credit facility which is a term loan (a
“New Term Loan”); provided that:
(i)    No Default shall have occurred and be continuing hereunder as of the
effective date of such increase;
(ii)    The representations and warranties of the Loan Parties set forth in the
Loan Documents to which they are party shall be true and correct in all material
respects (except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date;
(iii)    The Dollar Equivalent amount of each such New Term Loan shall not be
less than €10,000,000 (or as applicable, $10,000,000) (or such other minimum
amount agreed to between the Administrative Agent and the Term Facility
Borrower), and shall not cause the sum of (x) the aggregate





--------------------------------------------------------------------------------

28


increases under Section 2.08(d) of the New Revolving Credit Facility (or, if
applicable the analogous provisions of the Existing Revolving Credit Agreement
or the equivalent term in any successor facility thereto) plus (y) the
outstanding Dollar Equivalent amount of any such New Term Loan (and any other
New Term Loans made under this Section 2.06(b)) to exceed $500,000,000;
(iv)    the Term Facility Borrower and any applicable Lender or lender not
theretofore a Lender (the designation of such lender not theretofore a Lender to
become a Lender to be effective only with the prior written consent of the
Administrative Agent, which shall not be unreasonably withheld), shall execute
and deliver to the Administrative Agent, a Lender Addition and Acknowledgement
Agreement, in form and substance satisfactory to the Administrative Agent and
acknowledged by the Administrative Agent and the Term Facility Borrower;
(v)    no existing Lender shall be obligated in any way to make any New Term
Loan unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;
(vi)    the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request;
(vii)    the currency, interest rates and fees and amortization applicable to
the New Term Loan shall be determined by the Term Facility Borrower and the
lenders thereunder;
(viii)    the New Term Loans shall constitute “Loans” for all purposes of the
Loan Documents;
(ix)    this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Term Facility Borrower and the Administrative
Agent to reflect any technical changes necessary to give effect to such New Term
Loan in accordance with its terms as set forth herein, which may include the
addition of such New Term Loan as a separate facility;
(x)    such New Term Loan is on the same terms and conditions as those set forth
in this Agreement with respect to the Loans, except as set forth in (vii) above
or to the extent reasonably satisfactory to the Administrative Agent; and
(xi)    a new Lender may not be the Company, the Term Facility Borrower or any
Affiliate or Subsidiary of the Company or any other Ineligible Institution.
(c)    The provisions of Section 2.06(b) shall supersede any provisions in
Section 2.15 or 9.02 to the contrary (including, for the avoidance of doubt,
provisions thereof relating to amendments to Section 9.02, Section 2.10, Section
2.15, and the definition of “Required Lenders”).
SECTION 2.07    Repayment of Loans; Evidence of Debt.
(a)    The Term Facility Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender (i) on the last Business Day
of the each Fiscal Quarter after the Closing Date, commencing with the fiscal
quarter ending March 31, 2018, an amount equal to 3.125% of the principal amount
of the Loans made on the Closing Date and (ii) the then unpaid principal amount
of the Loans on the Maturity Date.





--------------------------------------------------------------------------------

29


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Term Facility Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, currency and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the Term
Facility Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Term Facility Borrower to repay
the Loans in accordance with the terms of this Agreement and, provided, further,
that in the event of any conflict between the entries made in the accounts
maintained pursuant to paragraph (b) or (c) of this Section and the entries in
the Register maintained pursuant to Section 9.04(b)(iv), the entries in the
Register shall control.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Term Facility Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in the form of Exhibit B hereto or such other form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.
SECTION 2.08 Voluntary Prepayment of Loans.
(a)    The Term Facility Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
(b)    The Term Facility Borrower shall notify the Administrative Agent (which
notice shall be in writing unless otherwise agreed to by the Administrative
Agent) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Local Time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction, in which case such notice may be revoked by the Term Facility
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such notice is not satisfied. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10.
SECTION 2.09 Fees.





--------------------------------------------------------------------------------

30


(a)    The Term Facility Borrower agrees to pay to the Administrative Agent for
the account of each applicable Lender, upfront fees equal to a percentage
disclosed in writing to such Lender by the Company and the Administrative Agent
on or prior to the Closing Date of the aggregate principal amount of such
Lender’s Commitment on the Closing Date.
(b)    The Term Facility Borrower agrees to pay to the Lead Arrangers, the
Administrative Agent and the Syndication Agents fees payable to them in the
amounts, in the currencies and at the times separately agreed upon by them.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds and in Euros (or in Dollars if so agreed in the Commitment
Letter or Fee Letters), to the Administrative Agent for distribution, in the
case of the upfront fees in clause (a) above, to the Lenders. Such additional
fees paid shall not be refundable under any circumstances.
SECTION 2.10 Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Term Facility Borrower hereunder
is not paid when due (after the expiration of any applicable grace or cure
period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.11 Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing denominated in any currency:





--------------------------------------------------------------------------------

31


(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable (including because the Screen Rate is
not available or published on a current basis), for the applicable currency for
such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making,
converting to, continuing or maintaining their Loans included in such Borrowing
for such Interest Period;


then the Administrative Agent shall give notice thereof to the Term Facility
Borrower and the Lenders by telephone or telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the Term
Facility Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing denominated in Dollars to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Borrowing
shall be converted to or continued as on the last day of the Interest Period
applicable thereto an ABR Borrowing, (ii) any outstanding Eurocurrency Borrowing
denominated in Dollars shall be converted, on the last day of the then-current
Interest Period, to an ABR Borrowing and (iii) any Borrowing Request or Interest
Election Request that requests a Eurocurrency Borrowing (or conversion or
continuation thereto) denominated in a Foreign Currency, shall be ineffective
and such Borrowing shall be made or maintained, as applicable, at a rate
determined in a customary manner in good faith by the Administrative Agent.


(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Term Facility Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.11(b), only to the extent the Screen Rate for the applicable currency and such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.





--------------------------------------------------------------------------------

32


SECTION 2.12 Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, compulsory loan,
liquidity, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Loan made by
such Lender; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes) or that are franchise Taxes or branch
profits Taxes and (C) Taxes described in clauses (b)-(d) of the definition of
Excluded Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make, continue,
convert or maintain any such Loan) or to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or otherwise), then
the Term Facility Borrower will pay to such Lender or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital,
liquidity or insurance requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital, liquidity or insurance requirements), then from
time to time the Term Facility Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the Term
Facility Borrower and shall be conclusive absent manifest error. The Term
Facility Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Term Facility Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 270 days prior to the date that such Lender
notifies the Term Facility Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest





--------------------------------------------------------------------------------

33


Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Term Facility Borrower pursuant to
Section 2.16, then, in any such event, the Term Facility Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits of the applicable currency of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Term Facility Borrower and
shall be conclusive absent manifest error. The Term Facility Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14 Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by applicable law. If such withholding is required
by applicable law (as determined in the good faith discretion of the applicable
Withholding Agent), then the applicable Withholding Agent shall so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, after such withholding has been made (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
(a)    Payment of Other Taxes by the Term Facility Borrower. The Term Facility
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.14(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(d) shall be paid within 10 days
after the applicable Recipient delivers to the applicable Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.





--------------------------------------------------------------------------------

34


(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.14(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.14(e).
(e)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Term Facility Borrower and the Administrative Agent, at the
time or times reasonably requested by the Term Facility Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Term Facility Borrower or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Term Facility Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by law or reasonably requested by the Term Facility Borrower or the
Administrative Agent as will enable the Term Facility Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements, or in order to enable the Term Facility Borrower to comply with
the provisions of Sections 891A, 891E, 891F and 891G of the (Irish) Taxes
Consolidation Act, 1997. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(f)(ii)(A)
through (C) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Term
Facility Borrower or the Administrative Agent, any Lender shall update any form
or certification previously delivered pursuant to this Section 2.14(f). If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Term Facility Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, any Lender with
respect to the Term Facility Borrower shall, (except in the case of (A) below,
only if it is legally eligible to do so), deliver to the Term Facility Borrower
and the Administrative Agent (in such number of copies reasonably requested by
the Term Facility Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding Tax;





--------------------------------------------------------------------------------

35


(B)    in the case of a Non-U.S. Lender, executed originals of IRS Form W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY (together with any underlying attachments), as
applicable;
(C)    in the case of a Lender that is not resident in Ireland, if required to
obtain an exemption from Irish withholding Tax, authorization issued by the
Irish Revenue Commissioners permitting payment without deduction of withholding
Tax;
(D)    any other form (together with any applicable supplementary documentation)
prescribed by law as a basis for claiming exemption from, or a reduction of,
U.S. federal withholding Tax or, as the case may be, Irish withholding Tax,
together with such supplementary documentation necessary to enable the Term
Facility Borrower or the Administrative Agent to determine the amount of Tax (if
any) required by law to be withheld and/or (y) in the case of Irish withholding
Tax, confirmation that the applicable Lender satisfies one or more of the
exemptions from Irish withholding tax prescribed in Section 246(3) of the
(Irish) Taxes Consolidation Act, 1997; or
(E)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Term Facility Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Term Facility Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Term Facility Borrower or the Administrative Agent as may be
necessary for the Term Facility Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause €, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts paid pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.14(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the Tax subject to indemnification had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 2.14(g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.





--------------------------------------------------------------------------------

36


(g)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations under any
Loan Document.
SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)     Unless otherwise specified, the Term Facility Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees or of amounts payable under Section 2.12, 2.13, 2.14 or 2.17, or otherwise)
prior to 1:00 p.m., Local Time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Term Facility Borrower by the
Administrative Agent, except that payments pursuant to Sections 2.12, 2.13,
2.14, 2.17 and 9.03 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of fees, principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated and any other amount due
hereunder or under another Loan Document shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Term Facility Borrower to pay fully all amounts of
principal, interest and fees then due from the Term Facility Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Term Facility Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal then due from the
Term Facility Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Term Facility Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Term Facility Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under





--------------------------------------------------------------------------------

37


applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Term Facility Borrower’s rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of the Term Facility Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the Term
Facility Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Term
Facility Borrower will not make such payment, the Administrative Agent may
assume that the Term Facility Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Term Facility Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the NYFRB Rate (or in the case of
amounts not denominated in Dollars, the Administrative Agent’s applicable cost
of funds) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the Term
Facility Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Term
Facility Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.12, or if the Term
Facility Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder or is
otherwise a Defaulting Lender, or if any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 9.02 or any other provision of any Loan Document requires the consent
of all or all affected Lenders and with respect to which the Required Lenders
shall have granted their consent, then the Term Facility Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Term Facility Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee





--------------------------------------------------------------------------------

38


(to the extent of such outstanding principal and accrued interest and fees) or
the Term Facility Borrower (in the case of all other amounts), (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.12 or payments required to be made pursuant to Section 2.14, such assignment
will result in a reduction in such compensation or payments and (iv) in the case
of any such assignment and delegation resulting from any Lender becoming a
Non-Extending Lender pursuant to Section 2.19, the assignee shall be an
Additional Lender and, upon the effectiveness of any such assignment and
delegation, such assignee shall be deemed to have consented to the extension of
the Maturity Date requested in the relevant Extension Request (and, if such
assignment and delegation shall become effective after the relevant Extension
Date, the Maturity Date with respect to such Additional Lender (insofar as
relating to the interests, rights and obligations under this Agreement and the
related Loan Documents so assigned and delegated) shall automatically extend to
the date specified in the relevant Extension Request. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Term Facility Borrower to require such assignment and delegation cease to apply
SECTION 2.17 Additional Reserve Costs.
(a)    For so long as any Lender is required to make special deposits with the
Bank of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans, such Lender
shall be entitled to require the Term Facility Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory Cost
Rate calculated in accordance with the formula and in the manner set forth in
Exhibit C hereto.
(b)    For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Cost Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender shall be entitled to require the Term
Facility Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Loans subject to such requirements, additional interest on
such Loan at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.
(c)    Any additional interest owed pursuant to paragraph (a) or (b) above shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Term Facility Borrower (with a copy
to the Administrative Agent) at least five Business Days before each date on
which interest is payable for the applicable Loan, and such additional interest
so notified to the Term Facility Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    [reserved]; and
(b)    the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that this clause (b) shall not apply to the
vote





--------------------------------------------------------------------------------

39


of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby.
In the event that the Administrative Agent and the Term Facility Borrower each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein such Lender will cease to
be a Defaulting Lender; provided, however, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of the Term
Facility Borrower or any other party hereunder arising from such Lender’s having
been a Defaulting Lender, and the Term Facility Borrower and such other party
shall retain and reserve any such claim.
SECTION 2.19 Extension of Maturity Date.
(a)    Request for Extension. The Term Facility Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to each anniversary of the Closing Date
request (an “Extension Request”) that each Lender extend such Lender’s Maturity
Date (the “Applicable Maturity Date”) to the date that is one year after the
Applicable Maturity Date then in effect for such Lender (the “Existing Maturity
Date”) (the date of effectiveness of such extension, if granted pursuant to and
in accordance with this Section 2.19, the “Extension Date”); provided that (a)
each Lender shall be offered an opportunity to participate in such extension on
the same terms and conditions as each other Lender pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and (b)
only two Extension Requests may be requested hereunder.
(b)    Lender Election to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Term Facility Borrower’s Extension Request (or such later date as
shall be acceptable to the Administrative Agent) (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each applicable Lender that determines to so extend its Applicable
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Applicable Maturity Date (a “Non-Extending Lender”), shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not advise
the Administrative Agent of any election on or before the Lender Notice Date
shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree, and it
is understood and agreed that, notwithstanding anything herein to the contrary,
no Lender shall have any obligation whatsoever to agree to any request made by
the Term Facility Borrower for extension of the Applicable Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Term Facility Borrower of each applicable Lender’s determination
under this Section no later than the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day).
(d)    Additional Lenders. The Term Facility Borrower shall have the right, but
shall not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Lender” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each an “Additional Lender”) approved by the
Administrative Agent in accordance with the procedures provided in Section
2.16(b), each of which applicable Additional Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained





--------------------------------------------------------------------------------

40


in Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender. Prior
to any Non-Extending Lender being replaced by one or more Additional Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Company
(which notice shall set forth such Lender’s new Applicable Maturity Date), to
become an Extending Lender. The Administrative Agent may effect such amendments
to this Agreement as are reasonably necessary to provide for any such extensions
with the consent of the Company but without the consent of any other Lenders.
(a)    Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
if (and only if) the aggregate principal amount of Loans held by the Lenders
that have agreed in connection with any Extension Request to extend the
Applicable Maturity Date plus (if applicable) the Loans of the Additional
Lender(s) that shall have replaced any Non-Extending Lender as contemplated by
paragraph (d) above shall, in the aggregate, be at least 50% of the aggregate
amount of the Loans in effect immediately prior to the Extension Date, then,
effective as of the Extension Date, the Applicable Maturity Date, but only with
respect to each Lender that has agreed to so extend its Loans and (if
applicable) each Additional Lender that has replaced a Non-Extending Lender (and
to Loans of each such Lender and Additional Lender), shall be extended to the
date that is one year after the then Applicable Maturity Date and, to the extent
agreed by the Term Facility Borrower and the Extending Lenders, all or any of
the scheduled amortization payments of principal may be delayed to later dates
than the scheduled amortization of principal of the Loans of the Non-Extending
Lenders; provided that the extension of the Applicable Maturity Date, and the
occurrence of the Extension Date, shall not be effective with respect to any
Extending Lender unless as of the Extension Date:
(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;
(ii)    the representations and warranties of the Term Facility Borrower set
forth in this Agreement are true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) on and as of the applicable Extension Date and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date); and
(iii) the Administrative Agent shall have received a certificate from the Term
Facility Borrower signed by a Financial Officer of the Company (A) certifying
the accuracy of the foregoing clauses (i) and (ii) and (B) certifying and
attaching the resolutions, if any are otherwise required, adopted by the Company
and the Term Facility Borrower approving or consenting to such extension.
(b)    Maturity Date for Non-Extending Lenders. Notwithstanding anything herein
to the contrary, on each Existing Maturity Date applicable to such Lender, (i)
to the extent of the Loans not assigned to the Additional Lenders, the Loans of
each Non-Extending Lender shall automatically terminate and (ii) the Company
shall repay such Non-Extending Lenders in accordance with Section 2.07 (and
shall pay to such Non-Extending Lenders all of the other Obligations owing to it
under this Agreement) (without regard to any pro rata payment requirements
contained elsewhere in this Agreement).
(c)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.17 or Section 9.02 to the contrary.






--------------------------------------------------------------------------------

41


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, the Term Facility Borrower and the Company represent and warrant to
each Lender and the Administrative Agent, that the following statements are
true, correct and complete:
SECTION 3.01 Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02 Authorization; Enforceability. The execution and delivery of the
Loan Documents to which they are party, and the performance of the obligations
thereunder, are within each Loan Party’s corporate powers and have been duly
authorized by all necessary corporate, stockholder, shareholder and other
action. Each Loan Document has been duly executed and delivered by each Loan
Party party thereto and assuming due execution and delivery by all parties other
than the Loan Parties, constitutes a legal, valid and binding obligation of each
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03 Governmental Approvals; No Conflicts. The execution and delivery of
the Loan Documents, and the performance of the obligations thereunder (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (or are to be made within any applicable grace
period), (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries or its assets, or, other than with
respect to the Omega Surviving Debt, give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries, except to the extent such violation or default or
Lien, could not, in the case of subparts (c) or (d) reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.04 Financial Condition; No Material Adverse Change.
(a)    The Company has, prior to the Closing Date, furnished to the Lenders the
Company’s (i) consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the Fiscal Year of the Company ended
December 31, 2016 and (ii) unaudited consolidated balance sheet and statements
of income, stockholders equity and cash flows as of and for each subsequent
Fiscal Quarter of the Company ending on April 1, 2017, July 1, 2017 and
September 30, 2017. To the Company and the Term Facility Borrower’s knowledge,
such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, except as may be indicated in the notes thereto and





--------------------------------------------------------------------------------

42


subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)    Other than as set forth in the SEC Documents, since December 31, 2016,
there has been no material adverse change in the business, assets, operations or
financial condition of the Company and its Subsidiaries, taken as a whole.
SECTION 3.05 Properties.
(a)    Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where such failure to have good title or valid leasehold
interests could not reasonably be expected to result in a Material Adverse
Effect. None of the assets of the Company or any of its Subsidiaries is subject
to any Lien other than Liens permitted under Section 6.02.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06 Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company and
the Term Facility Borrower, threatened against or affecting the Company or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters and as set forth in the SEC Documents)
or (ii) that involve this Agreement.
(b)    Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07 Compliance with Laws and Agreements. Except as set forth in the SEC
Documents and the Disclosed Matters, each of the Company and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
The Company has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable anti-money laundering laws and Sanctions.  Neither the
Company nor any of its Subsidiaries, or, to the Company’s best knowledge, any of
its directors, officers, or employees, is in violation in any material respect
of any applicable law, relating to anti-money laundering,





--------------------------------------------------------------------------------

43


anti-corruption (including the FCPA and the United Kingdom Bribery Act of 2010)
(“Anti-Corruption Laws”) or counter-terrorism (including United States Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, the USA
PATRIOT Act; the United Kingdom Terrorism Act of 2000, the United Kingdom
Anti-Terrorism, Crime and Security Act of 2001, the United Kingdom Terrorism
(United Nations Measures) Order of 2006, the United Kingdom Terrorism (United
Nations Measures) Order of 2009 and the United Kingdom Terrorist Asset-Freezing
Act of 2010).  None of the Company, any of its Subsidiaries, nor to the
knowledge of the Company and the Revolving Borrower, any of their respective
officers, directors, or employees (a) have violated in any material respect,
within the 5 year period prior to the date of this Agreement, or are in
violation of any applicable law that relates to Sanctions, or (b) is an
Embargoed Person.  None of the proceeds from the Loans or Letters of Credit
shall be used in any manner that directly or, to the knowledge of the Company or
any of its Subsidiaries, indirectly, violates Anti-Corruption Laws and neither
the Company nor any of its Subsidiaries shall use the proceeds from the Loans or
Letters of Credit directly, or to the knowledge of the Company or any of the
Subsidiaries, indirectly, or lent, contributed or otherwise made available to
any Person (a) to fund any activities or business of or with any Person, or in
any country or territory, that at the time of such funding, is an Embargoed
Person or Sanctioned Country, to the extent that such transactions would be
prohibited by applicable Sanctions or (b) in any other manner that would result
in a violation of Sanctions by any Person (including any Person participating in
the credit facility hereunder).
SECTION 3.08 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09 Taxes. Except as set forth in the SEC Documents and in the
Disclosed Matters, each of the Company and its Subsidiaries has timely (after
taking into account all available extensions) filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10 ERISA. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and/or Foreign Plan Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. Each
of the Company, the Subsidiaries and the ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Plans and the regulations and published interpretations thereunder and any
similar applicable non-U.S. law, except for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect. The excess of the
present value of all benefit liabilities under each Plan of the Company, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, over the value of the assets of such Plan could not
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. Each of the Company and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------

44


SECTION 3.11 Disclosure. The Term Facility Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions known to the
Term Facility Borrower to which the Company or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the financial statements, certificates nor other reports or information
furnished by or on behalf of the Term Facility Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Company and the Term Facility Borrower represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
SECTION 3.12 Use of Loans. The Term Facility Borrower will use the proceeds of
the Loans to finance the Transactions and working capital and other general
corporate purposes. Neither the Company nor any of its Subsidiaries extends or
maintains, in the ordinary course of business, credit for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any Loan will be used in any manner that is in violation of
any applicable law or regulation (including Regulations U or X of the Board).
After applying the proceeds of each Loan, Margin Stock will not constitute more
than 25% of the value of the assets of the Company and its Subsidiaries on a
consolidated basis that are subject to any provisions of this Agreement that may
cause the Loan to be deemed secured, directly or indirectly, by Margin Stock.
SECTION 3.13 Solvency. As of the Closing Date, the Company and its Subsidiaries,
on a consolidated basis (after giving effect to the Transactions), (a) have
property with fair value greater than the total amount of their debts and
liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair saleable value that
are greater than the amount that will be required to pay the total amount of
their debts and other liabilities, contingent, subordinated or otherwise, (c)
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as they become absolute and matured and (d) will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date hereof.
SECTION 3.14 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV.
CONDITIONS
SECTION 4.01 Closing Date. This Agreement shall become effective, and the Loans
shall be available, on the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party that is party hereto either (i) a counterpart of each Loan
Document to which it is a party signed on behalf of such party (including the
Guaranty executed by the Company) or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart of each such Loan
Document.





--------------------------------------------------------------------------------

45


(b)    The Administrative Agent shall have received the following favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of counsel covering such matters relating to the parties
hereto or this Agreement as the Administrative Agent may reasonably request:
(i)    an opinion of A&L Goodbody Solicitor Irish counsel to the Loan Parties;
and
(ii)    an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP New York
counsel to the          Loan Parties.
(c)    a certificate (signed by a director or the company secretary) of each of
the Loan Parties (each an “Irish Certificate Provider”) attaching and certifying
as true and correct, (a) the certificates of incorporation, (b) memorandum and
articles of association and (c) board resolutions approving the entry into this
Agreement and the other Transactions and ancillary documentation and authorizing
their execution by persons specified in such resolution and certifying that (w)
that borrowing or guaranteeing the Commitments will not cause any borrowing,
guarantee or similar limits binding on such Irish Certificate Provider to be
exceeded, (x) certifying that for the purpose or use for which the finance,
which is the subject matter of the Loan Documents to which the Irish Certificate
Provider is a party, is being used does not include a purpose or use which is
prohibited by Section 82 of the Act or which would result in any Loan Document
to which the Irish Certificate Provider is a party (including without limitation
any guarantees and indemnities thereby created) contravening Section 82 of the
Act, (y) certifying that this Agreement does not constitute loans or quasi-loans
or credit transactions entered into by the Irish Certificate Provider to or for
the benefit of any of the directors of the Company or of the Company’s holding
company (or any person connected to such persons) which are prohibited by
Section 239 of the Act because the provisions of Section 243 apply, (d) a
specimen of the signature of each person authorized by the resolution referred
to in paragraph (c) above.
(d)    As of the Closing Date (i) no Default as of the Closing Date has occurred
and is continuing and (ii) the representations and warranties set forth in the
Loan Documents are true and correct in all material respects on and as of the
Closing Date as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties set forth in the Loan Documents shall
have been true and correct in all material respects as of such earlier date),
and the Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a senior officer of the Term Facility Borrower,
certifying to such effect.
(e)    All fees, interest and other amounts due and payable on or prior to the
Closing Date by the Loan Parties to the Lead Arrangers and the Lenders under the
Loan Documents and under any fee letters among any such parties shall be paid,
including, to the extent invoiced by the relevant Person, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Loan Parties hereunder on the Closing Date.
(f)    The Administrative Agent shall have received, at least 2 Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to the Company and its Subsidiaries.
(g)    Substantially contemporaneously herewith on the Closing Date, (a) the
Existing Revolving Credit Agreement and the Existing Term Loan Credit Agreement
shall be terminated in full and any amounts outstanding thereunder shall be
repaid in full and (b) the Company and the Term Facility Borrower shall have
entered into the New Revolving Credit Agreement.





--------------------------------------------------------------------------------

46


(h)    The Administrative Agent shall have received a duly executed solvency
certificate (with respect to the Company and its Subsidiaries) from the chief
financial officer of the Company substantially in the form attached hereto as
Exhibit G.
(i)    The Administrative Agent shall have received a notice of borrowing in
accordance with Section 2.03.
The Administrative Agent shall notify the Term Facility Borrower and the Lenders
of the Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than solely to the extent constituting a
continuation of any Borrowing as a Eurocurrency Borrowing) is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents to which they are party (other than the representations and
warranties set forth in Sections 3.04(b) and 3.06) shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) on and as of the date of such
Borrowing with the same effect as if made on and as of such date (other than
those representations and warranties that by their terms expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date);
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing; and
(c)    The Administrative Agent shall have received a notice of borrowing in
accordance with Section 2.03.
(d)    Each Borrowing shall be deemed to constitute a representation and
warranty by the Term Facility Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
ARTICE V.
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Term Facility Borrower and the Company covenant and agree with the
Lenders that:
SECTION 5.01 Financial Statements; Ratings Change and Other Information. At any
time after the Closing Date, the Company and the Term Facility Borrower will
furnish to the Administrative Agent:
(a)    within 100 days (or such earlier date as the Company may be required to
file its applicable annual report on Form 10-K by the rules and regulations of
the SEC giving effect to any extension thereunder) after the end of each Fiscal
Year of the Company ending after the Closing Date, its audited consolidated
balance sheet and related statements of operations, comprehensive income,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
if any, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit other than a “going concern” qualification pertaining to





--------------------------------------------------------------------------------

47


the maturity of the Loans, the Commitments and loans under the New Revolving
Credit Facility, the Existing Notes or the Omega Surviving Debt, in each case
occurring within 12 months of the relevant audit) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as may be indicated in the notes thereto);
(b)    within 55 days (or such earlier date as the Company may be required to
file its applicable quarterly report on Form 10-Q by the rules and regulations
of the SEC giving effect to any extension thereunder) after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Company, beginning
with the first Fiscal Quarter ending after the Closing Date, its consolidated
balance sheet and related statements of operations, comprehensive income,
shareholders’ equity and cash flows as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, if
any, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with, or within five Business Days after, any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.10 and 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt or its
cessation of, or its intent to cease, rating the Index Debt, written notice of
such rating change, cessation or intent to cease, as applicable; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual reports
containing such information, shall be available on the web site of the SEC at
http://www.sec.gov or on the Company’s web site at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.





--------------------------------------------------------------------------------

48


SECTION 5.02 Notices of Material Events. The Company and the Term Facility
Borrower will furnish to the Administrative Agent prompt (upon receiving
knowledge thereof) written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03 or apply to any Subsidiary that is not a Significant Subsidiary.
SECTION 5.04 Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could be reasonably expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05 Maintenance of Properties; Insurance; Accounts. The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except for disposition of assets permitted
under this Agreement), and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
SECTION 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company will take all action required by the





--------------------------------------------------------------------------------

49


Administrative Agent to permit the Administrative Agent and the Lenders to rely
on its annual audit. Except as specified in the definitions of Fiscal Quarters
and Fiscal Year, the Company will not change its Fiscal Quarters or Fiscal Year.
SECTION 5.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including by
instituting and maintaining policies and procedures that are reasonably designed
to ensure continued compliance therewith, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08 Use of Proceeds. The proceeds of the Loans and Letters of Credit
will be used only for the purposes described in Section 3.12.  No part of the
proceeds of any Loan or any Letter of Credit (i) will be used, whether directly
or indirectly, for any purpose or in any manner that causes any Person to be in
violation of Anti-Corruption Laws or otherwise entails a violation of any of the
Regulations of the Board, including Regulations T, U and X or (ii) will be used
directly, or to the knowledge of the Company or any of the Subsidiaries,
indirectly, or lent, contributed or otherwise made available to any Person (a)
to fund any activities or business of or with any Person, or in any country or
territory, that at the time of such funding, is an Embargoed Person or
Sanctioned Country, to the extent that such transactions would be prohibited by
applicable Sanctions or (b) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the credit
facility hereunder).
SECTION 5.09 [Reserved]
SECTION 5.10 Guarantees from Certain Additional Subsidiaries.
At any time after the Closing Date, the Company or the Term Facility Borrower
may, in its sole discretion, cause any Subsidiary of the Company to guarantee
the obligations of the Term Facility Borrower by delivering to the Term Facility
Borrower and the Administrative Agent an executed Joinder Agreement and such
customary documentation reasonably requested by the Administrative Agent
including favorable opinions of counsel to such Subsidiary or the Term Facility
Borrower; provided that in the event such Subsidiary is not organized in the
United States, any State thereof or the District of Columbia, the Administrative
Agent shall be reasonably satisfied with the jurisdiction of organization of
such Subsidiary.


ARTICLE VI.
NEGATIVE COVENANTS
Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Term Facility Borrower and the Company covenant and
agree with the Lenders that:
SECTION 6.01 Non-Guarantor Subsidiary Indebtedness. The Company will not permit
any Non-Guarantor Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness existing on the date hereof and disclosed in the SEC
Documents and modifications, refinancing, refundings, renewals, replacements or
extensions of any such Indebtedness that do not increase the outstanding
principal amount thereof plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension;





--------------------------------------------------------------------------------

50


(c)    Indebtedness resulting from loans permitted by Section 6.04;
(d)    Indebtedness pursuant to Permitted Securitization Transactions provided
that the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Company and all of its other Subsidiaries shall not exceed the greater of
$250,000,000 and 2.25% of Consolidated Total Assets (at the time of incurrence);
(e)    other Indebtedness in an aggregate amount not exceed an amount equal to
15% of Consolidated Total Tangible Assets (at the time of incurrence);
(f)    the Omega Surviving Debt;
(g)    Indebtedness arising pursuant to any transaction permitted by Section
6.09 in the event such transaction becomes subject to a recharacterization as a
loan or a transaction creating a security interest or other security device;
(h)    Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (A) such Indebtedness is incurred prior
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair, replacement or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (h) does not
exceed the greater of (x) $100,000,000 and (y) and 1.0% of Consolidated Total
Assets (at the time of incurrence), and any modifications, refinancing,
refundings, renewals, replacements or extensions of any such Indebtedness that
do not increase the outstanding principal amount thereof plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension;
(i)    Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft or related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement type obligations regarding workers compensation claims;
(j)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;
(k)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Section 7.01;
(l)    Indebtedness in respect of credit card obligations, netting services,
overdraft protections and similar arrangements in each case in connection with
deposit accounts in each case in the ordinary course of business;





--------------------------------------------------------------------------------

51


(m)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
(n)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, after giving effect on a pro forma
basis to such guarantee, investment, loan or advance, the Leverage Ratio as of
the most recently ended fiscal quarter for which financial statements have been
delivered shall not exceed the amount permitted under Section 6.10 at the time
of determination, and any modifications, refinancing, refundings, renewals,
replacements or extensions of any such Indebtedness that do not increase the
outstanding principal amount thereof plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension;
(o)    Indebtedness arising under overdraft facilities in an aggregate amount
not to exceed the greater of $250,000,000 and 2.25% of Consolidated Total Assets
(at the time of incurrence); and
(p)    All premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above.
SECTION 6.02 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    Liens on any property or asset of the Company or any Subsidiary thereof
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary thereof and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, as reduced from
time to time;
(c)    Precautionary UCC or similar filings with respect to operating leases of
the Company or any Subsidiary thereof;
(d)    Liens on assets of Subsidiaries solely in favor of the Company or any of
its Subsidiaries as secured party and securing Indebtedness owing by a
Subsidiary to the Company or another Subsidiary;
(e)    [reserved];
(f)    Liens securing Indebtedness of the Company and its Subsidiaries permitted
to be incurred pursuant to Section 6.01(h) to finance the acquisition of fixed
or capital assets, provided that (i) such Liens shall be created within 270 days
after the acquisition of such fixed or capital assets, (ii) such Liens do not
encumber any property other than the property financed by such Indebtedness and
(iii) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed 100% of the purchase price of such property;
(g)    Liens (in addition to the Liens permitted elsewhere in this Section 6.02)
on assets of the Company and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 7.5% of Consolidated Total Tangible
Assets, provided that such Liens assumed or created in connection with an





--------------------------------------------------------------------------------

52


Additional Acquisition after the Closing Date may secure Indebtedness in an
aggregate amount of up to $50,000,000 in excess of 7.5% of Consolidated Total
Tangible Assets (at the time of incurrence) for a period of time not to exceed
60 days after any such Additional Acquisition;
(h)    Liens in favor of letter of credit issuing banks on cash collateral
securing the obligations of a defaulting lender to fund risk participations in
such letters of credit;
(i)    Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of Subsidiaries that are not Loan Parties assumed or created in
connection with an Additional Acquisition after the Closing Date and not created
in contemplation of such Additional Acquisition (or extending to any assets not
so acquired pursuant to such Additional Acquisition and encumbered as of the
date of such Additional Acquisition) and securing Indebtedness in the aggregate
less than an amount equal to 10% of Consolidated Total Tangible Assets, provided
that such Liens may secure Indebtedness in an aggregate amount of up to
$50,000,000 in excess of 10% of Consolidated Total Tangible Assets (at the time
of incurrence) for a period of time not to exceed 60 days after any such
Additional Acquisition;
(j)    any transaction permitted by Section 6.09, including any Liens on the
assets that are the subject of such transaction in the event such transaction
becomes subject to a recharacterization as a loan or a transaction creating a
security interest or other security device;
(k)    rights of setoff and similar arrangements and Liens in favor of
depository and securities intermediaries as a matter of law or in the ordinary
course of business under customary general terms and conditions, to secure
obligations owed in respect of card obligations or any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds and fees and similar amounts
related to bank accounts or securities accounts (including Liens securing
letters of credit, bank guarantees or similar instruments supporting any of the
foregoing);
(l)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.04 or (ii) consisting of
an agreement to dispose of any property in a disposition permitted under this
Agreement including customary rights and restrictions contained in such
agreements;
(m)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or any Subsidiary or (ii) secure any
Indebtedness;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(o)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
(p)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Loan Party or any
Subsidiary in the ordinary course of business;
(q)    Liens deemed to exist in connection with repurchase agreements permitted
under Section 6.04;





--------------------------------------------------------------------------------

53


(r)    rights of setoff relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;
(s)    ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;
(t)    Liens on equipment owned by the Company or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;
(u)    any restriction or encumbrance with respect to the pledge or transfer of
Equity Interests of a joint venture;
(v)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds of any Person securing such Person’s obligations in
respect of banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;
(w)    Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers; and
(x)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unpaid insurance premiums under the
insurance policy related to such insurance premium financing arrangement.
Notwithstanding the above, the Term Facility Borrower will, if it or any of the
Company’s Subsidiaries shall create any Lien upon any of its property or assets,
whether now owned or hereafter acquired, in favor of any of the holders of the
Existing Notes or lenders under the New Revolving Credit Facility (unless prior
written consent of the Required Lenders to the creation thereof shall have been
obtained), make or cause to be made effective a provision whereby the
Obligations will be secured by such Lien equally and ratably with any and all
other Indebtedness thereby secured.
SECTION 6.03 Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing (i) any Person may
merge into the Company or the Term Facility Borrower in a transaction in which
the Company or the Term Facility Borrower, as applicable, is the surviving
corporation, (ii) any Person (other than the Company or the Term Facility
Borrower) may merge into any Subsidiary (other than the Term Facility Borrower)
in a transaction in which the surviving entity is a Subsidiary, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to the
Company or to another Subsidiary and (iv) any Subsidiary (other than the Term
Facility Borrower) may liquidate or dissolve if the Company and the Term
Facility Borrower determine in good faith that such liquidation or dissolution
is in the best interests of the Company and the Term Facility Borrower and is
not materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a Wholly-Owned Subsidiary of the Company and the
Term Facility Borrower immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary of the Company and the Term Facility





--------------------------------------------------------------------------------

54


Borrower prior to such merger) any Equity Interests, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or make any Additional Acquisition (each an
“Investment”), except:
(a)    Permitted Investments;
(b)    Investments, loans and advances existing on the date hereof and set forth
in Schedule 6.04, and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;
(c)    Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;
(d)    Investments, loans or advances made by the Company or any Subsidiary to
the Company or any Subsidiary;
(e)    Additional Acquisitions, provided that before and after giving pro forma
effect thereto (as of the end of the most recently ended Fiscal Quarter of the
Company), no Default exists or would be caused thereby;
(f)    Guarantees (i) by the Company or any Subsidiary of Indebtedness of the
Company or any Subsidiary that is a Guarantor, (ii) by any Subsidiary that is
not a Guarantor of any Indebtedness of any Subsidiary or (iii) of any of the
Obligations;
(g)    Guarantees, Investments, loans or advances not otherwise permitted by
this Section 6.04 not in excess of 15% of Consolidated Total Assets (at the time
of incurrence) in the aggregate;
(h)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;
(i)    Investments in Swap Agreements in the ordinary course of business and not
for speculative purposes;
(j)    any Investment; provided that no Event of Default has occurred and is
continuing at the time such investment is made;
(k)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;





--------------------------------------------------------------------------------

55


(l)    Investments to the extent that payment for such Investments is made
solely with Equity Interests of the Company; and
(m)    lease, utility and similar deposits in the ordinary course of business.
It is acknowledged and agreed that any Guarantees permitted by clauses (f) and
(g) above, to the extent such Guarantee constitutes Indebtedness, are subject to
compliance with any applicable limitations in Section 6.01.
SECTION 6.05 [Reserved].
SECTION 6.06 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company or any
Subsidiary may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for present or former officers, directors,
consultants or employees of the Company and its Subsidiaries in an amount not to
exceed $25,000,000 in any fiscal year (with any unused amount of such base
amount available for use in the next succeeding fiscal year), so long as no
Event of Default under clauses (a), (b), (h) or (i) of Section 7.01 has occurred
or is continuing, (d) repurchases of Equity Interests in any Loan Party or any
Subsidiary deemed to occur upon exercise of stock options or warrants or other
securities convertible into or exercisable for Equity Interests of the Company,
(e) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Equity Interests of the Company and (f) the
Company may make Restricted Payments with respect to its Equity Interests so
long as no Default exists or would be caused thereby. For the avoidance of
doubt, any reduction in share capital or share premium with respect to the
Equity Interests of the Company or any of its Subsidiaries in connection with a
Restricted Payment permitted pursuant to this Section 6.06 shall be permitted.
SECTION 6.07 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate, (c) the payment
of customary compensation and benefits and reimbursements of out-of-pocket costs
to, and the provision of indemnity on behalf of, directors, officers,
consultants, employees and members of the Boards of Directors of the Company or
such Subsidiary, (d) loans and advances to officers, directors, consultants, and
employees in the ordinary course of business, (e) Restricted Payments and other
payments permitted under Section 6.06, (f) employment, incentive, benefit,
consulting and severance arrangements entered into (i) in the ordinary course of
business or (ii) set forth on Schedule 6.07, (g) the issuance of Equity
Interests of the Company and the granting of registration or other customary
rights in connection therewith, (m) transactions effected as part of a Permitted
Securitization Transaction and (o) transactions approved by the Audit Committee
of the board of Directors of the Company in accordance with the Company’s policy
regarding related party transactions in effect from time to time.
SECTION 6.08 [Reserved].





--------------------------------------------------------------------------------

56


SECTION 6.09 Disposition of Assets. The Company will not, and will not permit
any of its Subsidiaries to, sell, lease, license, transfer, assign or otherwise
dispose of, whether in one or a series of transactions, all or substantially all
of the assets of the Company and its Subsidiaries taken as a whole.
SECTION 6.10 Leverage Ratio. (i) Beginning with the Fiscal Quarter ended on or
about March 31, 2018, the Company will not permit the Leverage Ratio to exceed
4.0 to 1.0 as of the last day of any such Fiscal Quarter of the Company and (ii)
beginning with the Fiscal Quarter ended on or about September 30, 2018, the
Company will not permit the Leverage Ratio to exceed 3.75 to 1.0 as of the last
day of any Fiscal Quarter of the Company; provided that during a Fiscal Quarter
in which a Qualified Acquisition has occurred and for the four following Fiscal
Quarters, such limit will be increased so that the Company will not permit the
Leverage Ratio to exceed 4.0 to 1.0 as of the last day of any such Fiscal
Quarter of the Company; provided further that such increase may not occur with
respect to more than three (3) Qualified Acquisitions during the term of this
Agreement.
SECTION 6.11 Interest Coverage Ratio. On and at any time after the Closing Date,
beginning with the first Fiscal Quarter after the Closing Date the Term Facility
Borrower will not permit the Interest Coverage Ratio to be less than 3.0 to 1.0
as of the end of any Fiscal Quarter of the Company.
ARTICLE VII.
EVENTS OF DEFAULT
SECTION 7.01.    Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Term Facility Borrower shall fail to pay any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to the Company and
the Term Facility Borrower’s existence), 5.06 (with respect to inspection
rights), 5.08, 6.01, 6.02, 6.03, 6.04, 6.06, 6.07, 6.10 or 6.11;
(e)    the Term Facility Borrower or any other Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b), or (d) of this Article) or any
other Loan Document, and such failure shall continue unremedied for a period of
30





--------------------------------------------------------------------------------

57


days after notice thereof from the Administrative Agent to the Term Facility
Borrower (which notice will be given at the request of any Lender);
(f)    the Company or any Significant Subsidiary shall fail to pay Material
Indebtedness at the stated final maturity thereof (after giving effect to any
applicable grace periods);
(g)    any event or condition occurs that results in Material Indebtedness
(other than Omega Surviving Debt) of the Company or any Significant Subsidiary
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, the appointment of an
examiner or other relief in respect of the Company or any Significant Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, examiner, conservator or similar official for the Company or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Significant Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate Dollar Equivalent amount in excess of $125,000,000 (to the extent
due and not covered by insurance as to which the relevant insurance company has
not been denied coverage) shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 60 consecutive days during which execution shall not be paid, bonded
or effectively stayed;
(l)    an ERISA Event or a Foreign Plan Event shall have occurred that, when
taken together with all other ERISA Events and/or Foreign Plan Events, if any,
could reasonably be expected to result in a Material Adverse Effect;
(m)    any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or





--------------------------------------------------------------------------------

58


unenforceability of any Loan Document, or a Loan Party shall deny that it has
any further liability under any Loan Document to which it is a party, or shall
give notice to such effect; or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Company
or the Term Facility Borrower described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Term Facility Borrower, declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Term Facility Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Term Facility Borrower; and in
case of any event with respect to the Company or the Term Facility Borrower
described in clause (h) or (i) of this Article, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Term Facility Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Term Facility Borrower.
SECTION 7.02 Application of Payments
Notwithstanding anything herein to the contrary, following the occurrence and
during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Term Facility Borrower or the Required Lenders, all
payments received on account of the Obligations shall, subject to Section 2.18,
shall be applied by the Administrative Agent as follows:
(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 9.03 and amounts payable to the
Administrative Agent in its capacity as such pursuant to Section 2.09(a));
(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts payable to the Lenders (including fees
and disbursements and other charges of counsel payable under Section 9.03)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (ii) payable to them;
(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the amounts described in this clause (iii) payable to them;
(iv)    fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (iv) payable to them;
(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent and the Lenders based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and
(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Term Facility Borrower or as otherwise
required by law.





--------------------------------------------------------------------------------

59


ARTICLE VIII.
THE AGENTS
SECTION 8.01 Appointment.
(a)    In order to expedite the transactions contemplated by this Agreement, (i)
JPMorgan Chase Bank, N.A.(and its successors and assigns) is hereby appointed to
act as Administrative Agent, (ii) each of HSBC Bank USA, N.A. and Wells Fargo
Bank, National Association is hereby appointed to act as a Syndication Agent and
(iii) each of Bank of America, N.A., Barclays Bank PLC, Citibank, N.A. Credit
Suisse AG, Cayman Islands Branch and Deutsche Bank Securities Inc. are hereby
appointed to act as a Documentation Agent. Each of the Lenders and each assignee
of any such Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are specifically delegated to the Administrative Agent by the terms
and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders,
and promptly to distribute to each its proper share of each payment so received;
(b) to give notice on behalf of each of the Lenders of any Event of Default
specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with the performance of its duties as
Administrative Agent hereunder; and (c) to distribute to each Lender copies of
all notices, financial statements and other materials delivered by the Term
Facility Borrower pursuant to this Agreement as received by the Administrative
Agent. Upon receipt by the Administrative Agent of any of the reports, notices
or certificates required to be delivered by the Term Facility Borrower under
Section 5.01 (other than Section 5.01(f)) or 5.02, the Administrative Agent
shall promptly deliver the such reports, notices or certificates to the Lenders.
(b)    Neither any of the Agents nor any of their respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Term Facility Borrower of any of the terms, conditions,
covenants or agreements contained in any Loan Document. No Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Term Facility Borrower or a Lender, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent under Article IV. The Agents shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. Each Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons. Neither the Agents nor any of
their respective directors, officers, employees or agents shall have any
responsibility to the Term Facility Borrower or any other Loan Party or any
other party hereto on account of the failure, delay in performance or breach by,
or as a result of information provided by, any Lender of any of its obligations
hereunder or to any Lender on





--------------------------------------------------------------------------------

60


account of the failure of or delay in performance or breach by any other Lender
or the Term Facility Borrower or any other Loan Party of any of their respective
obligations hereunder or under any other Loan Document or in connection herewith
or therewith. Each Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.
(c)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company, the
Term Facility Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(d)    Without limiting the other provisions of this Article VIII, the
Administrative Agent (i) may treat the payee of any promissory note as its
holder until such promissory note has been assigned in accordance with Section
9.04, (ii) may rely on the Register to the extent set forth in Section 9.04(b),
(iii) may consult with legal counsel (including counsel to the Term Facility
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations made by or on
behalf of any Loan Party in connection with this Agreement or any other Loan
Document and (v) shall be entitled to rely on, and shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon,
any notice, consent, certificate or other instrument or writing (which writing
may be a fax, any electronic message, Internet or intranet website posting or
other distribution) or any statement made to it orally or by telephone and
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof).
SECTION 8.02 Nature of Duties.





--------------------------------------------------------------------------------

61


(a)    The Lenders hereby acknowledge that no Agent shall be under any duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Lenders. The Lenders further acknowledge and agree that so long as
an Agent shall make any determination to be made by it hereunder or under any
other Loan Document in good faith, such Agent shall have no liability in respect
of such determination to any person. Notwithstanding any provision to the
contrary elsewhere in this Agreement, (i) no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent and (ii) none of the Syndication
Agents, Documentation Agents, lead bookrunners or Lead Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the generality of the foregoing;
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender Bank other than as expressly set forth herein
and in the other Loan Documents, regardless of whether a Default or an Event of
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” (or any similar term) herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); additionally, each Lender agrees that
it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and the transactions contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(b)    (i)     The Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties.
(ii)    The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
(c)    No Agent or Lead Arranger shall have obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.
(d)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the





--------------------------------------------------------------------------------

62


Administrative Agent (irrespective of whether the principal of any Loan or any
reimbursement obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Term Facility Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.10, 2.11, 2.13, 2.15 and 9.03)
allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
(e)    The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Term Facility Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Term Facility Borrower or any
Subsidiary shall have any rights as a third party beneficiary under any such
provisions.
SECTION 8.03 Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Term Facility Borrower as set forth in
this Section 8.03. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor with the consent of the Term Facility Borrower
(not to be unreasonably withheld or delayed). If no successor shall have been so
appointed by the Required Lenders and approved by the Term Facility Borrower and
shall have accepted such appointment within 45 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of
Lenders the with the consent of the Term Facility Borrower (not to be
unreasonably withheld or delayed and provided such consent shall not be required
if an Event of Default has occurred and is continuing), appoint a successor
Agent which shall be a bank with an office in New York, New York and an office
in London, England (or a bank having an Affiliate with such an office) having a
combined capital and surplus (including its parent company) having a Dollar
Equivalent that is not less than $500,000,000 or an Affiliate of any such bank.
Upon the acceptance of any appointment as Agent hereunder by a successor bank,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.
SECTION 8.04 Each Agent in its Individual Capacity. With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates





--------------------------------------------------------------------------------

63


may accept deposits from, lend money to and generally engage in any kind of
business with the Term Facility Borrower or any of its Subsidiaries or other
Affiliates thereof as if it were not an Agent and without any duty to account
therefor to the Lenders. The terms “Lenders,” “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, or as one of the
Required Lenders, as applicable.
SECTION 8.05 Indemnification. Each Lender agrees (a) to reimburse the Agents and
their Related Parties, on demand, in the amount of its pro rata share (based on
its Commitments hereunder (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans)) of any reasonable expenses incurred for the
benefit of the Lenders by the Agents, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Term Facility Borrower and (b) to
indemnify and hold harmless each Agent and any of their Related Parties, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as Agent
or any of them in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by it or any of them under
this Agreement or any other Loan Document, to the extent the same shall not have
been reimbursed by the Term Facility Borrower, provided that no Lender shall be
liable to an Agent or any of their Related Parties for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or such Related Party, as the case may be.
SECTION 8.06 Lack of Reliance on Agents. Each Lender further represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Agents or any Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company, the Term
Facility Borrower and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. Each Lender, by
delivering its signature page to this Agreement on the Closing Date, or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Closing Date.
SECTION 8.07 Designation of Affiliates. The Administrative Agent shall be
permitted from time to time to designate one of its Affiliates (which includes
any branches of the Administrative Agent or any of its Affiliates) to perform
the duties to be performed by the Administrative Agent hereunder with respect to
any matters under the Loan Documents. The provisions of this Article VIII shall
apply to any such Affiliate mutatis mutandis.
SECTION 8.08 [Reserved].
SECTION 8.09 Certain ERISA Matters.





--------------------------------------------------------------------------------

64


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Agent and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Term Facility Borrower or any other Loan Party,
that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Term Facility Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, each Agent and each Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments





--------------------------------------------------------------------------------

65


and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, each Agent and each Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
(c)    The Administrative Agent, each Agent and each Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
(d)    As used herein the following terms have the following meanings:
(i)    “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan.”
(ii)    “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX.
MISCELLANEOUS
SECTION 9.01 Notices.





--------------------------------------------------------------------------------

66


(a)    Subject to paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(i)    if to the Term Facility Borrower, or the Company:
c/o Perrigo Company plc
The Treasury Building
Grand Canal Street Lower
Dublin 2, Ireland
Attention: Lou Cherico, Corporate Treasurer
E-mail: lou.cherico@perrigo.com;
(ii)    if to the Administrative Agent, to it at:
JPMorgan Chase Bank, N.A.
10 South Dearborn
Floor L2
Chicago, IL 60603
Attention: Nanette Wilson
Phone: 1-312-385-7084
Fax: 1-844-490-5663
Email: Nanette.wilson@jpmorgan.com
In the case of any matter relating to Loan denominated in a Foreign Currency,
with a copy to:
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP, United Kingdom
Attention:  Agent
Fax:  +44-207-777-2360
Email:  loan_and_agency_London@jpmorgan.com
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(iv)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(b)    (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Term Facility Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.





--------------------------------------------------------------------------------

67


(c)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on DebtDomain, Intralinks™, Syndtrak,
ClearPar or a substantially similar Electronic System.
(i)    Although any Electronic System used by the Administrative Agent and its
primary web portal are secured with generally applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a user ID/password authorization system) and
any such Electronic System is secured through a per-deal authorization method
whereby each user may access such Electronic System only on a deal-by-deal
basis, each of the Lenders, the Company and the Term Facility Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders, the Company and
the Term Facility Borrower hereby approves distribution of the Communications
through any Electronic System used by the Administrative Agent and understands
and assumes the risks of such distribution.
(ii)    Any Electronic System used by the Administrative Agent and the
Communications are provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Communications
or the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Electronic Systems and the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Term Facility
Borrower or the other Loan Parties, any Lender, or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Term Facility Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the internet or an
Electronic System.
(iii)    “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System. “Electronic System” means any electronic system, including
e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
(iv)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Electronic System used by
the Administrative Agent shall constitute effective delivery of the
Communications to such Lender for the purposes of the Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing (which could be
in the form of electronic communication) from time to time of such Lender’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.





--------------------------------------------------------------------------------

68


(v)    Each of the Lenders, and the Term Facility Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Electronic System
used by the Administrative Agent in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.
(vi)    Nothing herein shall prejudice the right of the Administrative Agent,
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
SECTION 9.02 Waivers; Amendments.
(a)     No failure or delay by any Agent or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Term Facility
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Agent or Lender may have had notice or knowledge of such Default at the time.
(b)    Subject to Sections 2.11(b), 2.19 and 9.02(d), neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Term Facility Borrower
and the Required Lenders or by the Term Facility Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender or modify the currency of any
Commitment or currency in which a Lender is required to make a Loan without the
written consent of such Lender directly affected thereby, (ii) reduce the
principal amount of any Loan or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.15(b) or (c) or
7.02 in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender directly affected thereby
(it being understood and agreed that (x) any increase in the total Commitments
and related modifications approved by each Lender increasing any of its
Commitments and by the Required Lenders shall not be deemed to alter the manner
in which payments are shared or alter any other pro rata sharing of payments and
(y) any “amend-and-extend” transaction that extends the Maturity Date only for
those Lenders that agree to such an extension (which extension may include
increased pricing and fees for such extending Lenders, and which extension shall
not apply to those Lenders that do not approve such extension) shall not be
deemed to alter the manner in which payments are shared or alter any other pro
rata sharing of payments), (v) release all or substantially all Guarantors from
their obligations under any Guaranty, except to the extent permitted hereunder
(whether pursuant to any sale or other transfer of the relevant Guarantor
permitted hereunder or as otherwise permitted hereunder) or with the consent of
all the Lenders or (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the





--------------------------------------------------------------------------------

69


written consent of each Lender directly affected thereby; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any other Agent hereunder without the prior
written consent of the Administrative Agent and such other Agent, as the case
may be.
(c)    Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded, in each case except as provided in
Section 2.18(b).
(d)    If the Administrative Agent and the Term Facility Borrower acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Term Facility Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect; provided that (x) prior written notice of
such proposed amendment, modification or supplement shall be given to the
Lenders and (y) the Required Lenders do not object to such amendment,
modification or supplement in writing to the Administrative Agent within five
Business Days of such notice.
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
(a)    The Term Facility Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Lead Arrangers, Administrative Agent, the Syndication
Agents, the Documentation Agents and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Lead Arrangers,
Administrative Agent, the Syndication Agents and the Documentation Agents, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Lead Arrangers, Agents or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for any Lead Arrangers, Agent or Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that the
obligation to pay fees, disbursements and other charges of legal counsel shall
be limited to the fees, disbursements and other charges of one counsel to the
Administrative Agent, the Syndication Agents, the Lead Arrangers, the
Documentation Agents and all Lenders and one additional Irish counsel to the
Administrative Agent, the Syndication Agents, the Lead Arrangers and the
Documentation Agents (and, if reasonably necessary, of one additional local
counsel in any other relevant jurisdiction) (and in the case of any actual or
perceived conflict, an additional conflicts counsel with respect to each of the
above).
(b)    The Term Facility Borrower shall indemnify each Lead Arranger, Agent and
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or any transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any of its





--------------------------------------------------------------------------------

70


Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether brought by any Loan Party or any other Person, or in
any other way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by it under this Agreement or any other
Loan Document; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or its controlled affiliates, directors,
officers, employees, advisors, agents or other representatives, (ii) such
Indemnitee’s or such controlled affiliate, director, officer, employee, advisor,
agent or other representative’s material breach of its obligations under this
Agreement or the other Loan Documents or (iii) any dispute solely among
Indemnified Persons other than claims against any Lead Arranger in its capacity
as such or in fulfilling its role as Administrative Agent or any similar role
under this Agreement or claims arising out of any acts or omissions on the part
of the Term Facility Borrower, the Company or any of their respective Related
Parties. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials obtained through any
information transmission system in connection with the Loan Documents or the
transactions contemplated thereby unless determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    Each Lender severally agrees to pay any amount required to be paid by the
Term Facility Borrower under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, and each Related Party (each an “Agent Indemnitee”) (to
the extent not reimbursed by the Term Facility Borrower and without limiting the
obligation of the Term Facility Borrower to do so), ratably according to their
respective Applicable Percentage in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentage immediately
prior to such date), from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(d)    To the extent permitted by applicable law, the Term Facility Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this clause (d) shall relieve the Term Facility Borrower of any
obligation it may have to indemnify an Indemnitee against for special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.





--------------------------------------------------------------------------------

71


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04 Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Term Facility Borrower may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Term Facility Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (c) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)    the Term Facility Borrower, provided that (x) no consent of the Term
Facility Borrower shall be required for an assignment to a Lender, an Affiliate
of a Lender, an Approved Fund or, if an Event of Default under clauses (a), (b),
(h), (i) or (j) of Section 7.01 has occurred and is continuing, and (y) the Term
Facility Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.
As used herein, “Ineligible Institution” means a (a) natural person, (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, (c) the Company or any Affiliate thereof
(except as set forth in Section 9.04(e) below) and (d) any Defaulting Lender.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the Term
Facility Borrower and the Administrative





--------------------------------------------------------------------------------

72


Agent otherwise consent, provided that no such consent of the Term Facility
Borrower shall be required if an Event of Default has occurred and is continuing
and the Term Facility Borrower shall be deemed to have consented unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System used by the Administrative Agent and as to
which the Administrative Agent and the parties to the Assignment and Assumption
are participants, together with a processing and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Term Facility
Borrower, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. For the purposes of this Section
9.04(b), the term “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
(ii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Term Facility Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Term Facility Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for





--------------------------------------------------------------------------------

73


all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Term Facility Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Electronic System used by the Administrative agent and as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(d)    Any Lender may, without the consent of or notice to the Term Facility
Borrower and the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Term Facility
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Term Facility Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.16(g) will be delivered to the Term Facility Borrower
and the Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.16 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Term Facility Borrower’s request and
expense, to use reasonable efforts to cooperate with the Term Facility Borrower
to effectuate the provisions of Section 2.16(b) with respect to any Participant.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary





--------------------------------------------------------------------------------

74


agent of the Term Facility Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Notwithstanding anything to the contrary contained in this Agreement, the
Term Facility Borrower may repurchase Loans, and each Lender shall have the
right at any time to sell, assign or transfer all or a portion of its Loans to
the Term Facility Borrower; provided that:
(i)    no Default has occurred or is continuing or would result therefrom;
(ii)    the Term Facility Borrower has offered to repurchase Loans of all
Lenders under the applicable Class on a pro rata basis pursuant to procedures
approved by the Term Facility Borrower and the Administrative Agent;
(iii)    the Term Facility Borrower shall not use any proceeds from the New
Revolving Credit Facility (or any replacement, modification or refinancing
thereof) to purchase Loans ;
(iv)    any such Loans assigned and transferred to the Term Facility Borrower
shall be automatically and permanently cancelled upon the effectiveness of such
assignment and transfer and will thereafter no longer be outstanding for any
purpose hereunder (with the cancelled amount of such Loans being the par amount
thereof for purposes of this Agreement);
(v)    any gain from any such repurchase shall not increase Consolidated EBITDA;
and
(vi)    in connection with any such repurchase the Term Facility Borrower shall
represent that, as of the date of such repurchase, the Company and the Term
Facility Borrower are not in possession of any information regarding the Company
or its Subsidiaries or the Loans that, in each case, (x) would reasonably be
expected to be material to a decision by any Lender to sell, assign and transfer
its Loans to the Term Facility Borrower and (y) has not been previously
disclosed in writing to the Administrative Agent and the Lenders (other than, as
to any Lender, due solely to such Lender’s election not to receive any
non-public information).





--------------------------------------------------------------------------------

75


The Administrative Agent is authorized to make appropriate entries in the
Register to reflect any cancelation of the Loans repurchased and cancelled
pursuant to this Section 9.04(e).
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Company and the Term Facility Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
SECTION 9.06 Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees and the terms
of the facilities set forth herein constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy or emailed pdf. Or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining





--------------------------------------------------------------------------------

76


provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of the Loan Parties now or hereafter
existing under the Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under such Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
(b)    EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW PROVISIONS OF ANY
APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT BY
ANY LENDER RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
(c)    Each of the parties hereto hereby (i) irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, located in
the Borough of Manhattan (or, if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York, New York County, located in the
Borough of Manhattan), and any appellate court from any such court, in any
action, suit, proceeding or claim arising out of or relating to this Agreement
or any other Loan Document or the transactions contemplated by this Agreement or
any other Loan Document, for recognition or enforcement of any judgment or the
performance of services hereunder and agrees that all claims in respect of any
such action, suit, proceeding or claim may (and any such claims, cross-claims or
third-party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court, (ii) waives, to the fullest extent
that it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any action, suit, proceeding or claim
arising out of or relating to this Agreement or the transactions contemplated
hereby or the performance of services hereunder in any such New York State or
Federal court and (iii) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of any such action, suit,
proceeding or claim in any such court. Each of the parties hereto agrees to
commence any such action, suit, proceeding or claim either in the United States
District Court for the Southern District of New York (or, if such court lacks
subject matter jurisdiction, in the Supreme Court of the State of New York, New
York County located in the Borough of Manhattan). A final judgment in any such
suit, action or proceeding brought in any such court may be enforced in any
other courts to whose jurisdiction you are or may be subject, by suit upon
judgment. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.





--------------------------------------------------------------------------------

77


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. The Loan Parties hereby appoint their Affiliate,
Perrigo Company, 515 Eastern Avenue, Allegan, Michigan 49010, or if otherwise,
its principal place of business in The City of New York from time to time, as
its agent for service of process, and agrees that service of any process,
summons, notice or document by hand delivery or registered mail upon such agent
shall be effective service of process for any suit, action or proceeding brought
in any such court.
SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12 Confidentiality; Material Non-Public Information. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including a self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company, its Subsidiaries or their obligations or (iii) any
provider of credit insurance for such Person, (g) with the consent of the Term
Facility Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company and its Subsidiaries, (i) to any rating
agency in connection with rating the Company or its Subsidiaries or the
facilities set forth herein and (j) to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the facilities set forth herein. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments and Loans. For the purposes of
this Section, “Information” means all information received from





--------------------------------------------------------------------------------

78


the Loan Parties relating to the Company or any of its Subsidiaries or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE TERM FACILITY BORROWER AND ITS RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE TERM FACILITY BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE TERM FACILITY
BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE TERM FACILITY BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate (which, if such rate is less than zero,
shall be deemed to be zero) to the date of repayment, shall have been received
by such Lender.
SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Term Facility Borrower and each
Guarantor that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Term Facility
Borrower and each Guarantor, which information includes the name and address of
the Term Facility Borrower and each Guarantor and other information that will
allow such Lender to identify the Term Facility Borrower and each Guarantor in
accordance with the Patriot Act.





--------------------------------------------------------------------------------

79


SECTION 9.15 Conversion of Currencies.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Term Facility Borrower in respect of any sum due
to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Term Facility Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of the Term
Facility Borrower contained in this Section 9.15 shall survive the termination
of this Agreement and the payment of all other amounts owing hereunder.
SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Term Facility Borrower acknowledges and agrees, and acknowledge
its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Company and its Subsidiaries and any Agent, any Lead
Arranger or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent, any Lead Arranger or any Lender has advised or is advising
the Company or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Agents, Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Term Facility
Borrower and its respective Affiliates, on the one hand, and the Agents, the
Lead Arrangers and the Lenders, on the other hand, (iii) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) the Loan Parties are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Agents, the Lead Arrangers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Term Facility Borrower or any of its respective
Affiliates, or any other Person; (ii) none of the Agents, the Lead Arrangers and
the Lenders has any obligation to the Term Facility Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Term Facility Borrower and its Affiliates, and none of the Agents, the
Lead Arrangers and the Lenders has any obligation to disclose any of such
interests to the Term Facility Borrower or its Affiliates.  To the fullest
extent permitted by Law, (x) the Loan Parties hereby waive and release any
claims that they may have against the Agents, the Lead Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby and (y) each
Loan Party agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby.





--------------------------------------------------------------------------------

80


The Company and the Term Facility Borrower each further acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that each Credit Party,
together with its Affiliates, is a full service securities or banking firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Company, the Term Facility
Borrower and other companies with which the Company or the Term Facility
Borrower may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.
In addition, the Company and the Term Facility Borrower each acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit Party
and its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Company and the Term Facility Borrower may have conflicting
interests regarding the transactions described herein and otherwise. No Credit
Party will use confidential information obtained from the Company or the Term
Facility Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Company or the Term Facility
Borrower in connection with the performance by such Credit Party of services for
other companies, and no Credit Party will furnish any such information to other
companies. The Company and the Term Facility Borrower each also acknowledges
that no Credit Party has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to the Company or
the Term Facility Borrower, confidential information obtained from other
companies
SECTION 9.17 Authorization to Distribute Certain Materials to Public-Siders.
(a)    If the Company does not file this Agreement with the SEC, then the Loan
Parties hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Loan Parties acknowledge their understanding that
Public-Siders and their firms may be trading in any of the Company or its
Affiliates’ respective securities while in possession of the Loan Documents.
(b)    The Loan Parties represent and warrant that none of the information in
the Loan Documents constitutes or contains material non-public information
within the meaning of the federal and state securities laws. To the extent that
any of the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:





--------------------------------------------------------------------------------

81


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
PERRIGO FINANCE UNLIMITED COMPANY, as
Term Facility Borrower
 
 
By:
/s/ Lou Cherico
 
Name: Lou Cherico
 
Title: Treasurer
 
 



PERRIGO COMPANY PLC, as Company
 
 
By:
/s/ Ron Winowiecki
 
Name: Ron Winowiecki
 
Title: Executive Vice President and Chief Financial
 
Officer











Signature Page to Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Lender and as
Admistrative Agent
 
 
By:
/s/ Sabir Hashmy
 
Name: Sabir Hashmy
 
Title: Managing Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





HSBC Bank USA, N.A., as a Lender and as a
Syndication Agent
 
 
By:
/s/ Andrew Bicker
 
Name: Andrew Bicker
 
Title: Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
and as a Syndication Agent
 
 
By:
/s/ Jordan Harris
 
Name: Jordan Harris
 
Title: Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





Bank of America N.A., as a Lender
 
 
By:
/s/ Joseph L. Corah
 
Name: Joseph L. Corah
 
Title: Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
 
 
By:
/s/ Eugene Yermash
 
Name: Eugene Yermash
 
Title: Vice President
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
/s/ William O'Daly
 
Name: William O'Daly
 
Title: Authorized Signatory
 
 
By:
/s/ Joan Park
 
Name: Joan Park
 
Title: Authorized Signatory
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director
 
 
By:
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





BNP Paribas, as a Lender
 
 
By:
/s/ Michael Pearce
 
Name: Michael Pearce
 
Title: Managing Director
 
 
By:
/s/ Michael R. Hoffman
 
Name: Michael R. Hoffman
 
Title: Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Nathaniel E. (Ned) Sher
 
Name: Nathaniel E. (Ned) Sher
 
Title: Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





ING Bank N.V., Dublin Branch, as a Lender
 
 
By:
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director
 
 
By:
/s/ Stephen Farrelly
 
Name: Stephen Farrelly
 
Title: Vice President
 
 







Signature Page to Credit Agreement

--------------------------------------------------------------------------------





Mizuho Bank Ltd., as a Lender
 
 
By:
/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Authorized Signatory
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender
 
 
By:
/s/ Darran Wee
 
Name: Darran Wee
 
Title: Senior Vice President
 
 







Signature Page to Credit Agreement

--------------------------------------------------------------------------------





PNC Bank, N.A., as a Lender
 
 
By:
/s/ Sommar M. Bainbridge
 
Name: Sommar M. Bainbridge
 
Title: Sr. Vice President
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





U.S. Bank National Association, as a Lender
 
 
By:
/s/ Timothy Tarasovitch
 
Name: Timothy Tarasovitch
 
Title: Vice President
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





Sumitomo Mitsui Banking Corporation, as a Lender
 
 
By:
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director
 
 





Signature Page to Credit Agreement

--------------------------------------------------------------------------------





Bank Hapoalim B.M., as a Lender
 
 
By:
/s/ Shimi Barazany
 
Name: Shimi Barazany
 
Title: First Vice President
 
           Israeli Business Group
 
 
By:
/s/ Yael Weinstock-Shemesh
 
Name: Yael Weinstock-Shemesh
 
Title: Senior Vice President
 
            Head of Israeli Business Group
 
 







Signature Page to Credit Agreement

--------------------------------------------------------------------------------








Exhibit A


Assignment and Assumption
 
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.




        



--------------------------------------------------------------------------------







1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of _____________]
 
 
 
 
 
 
3.
Borrower:
Perrigo Finance Unlimited Company
 
 
 
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the
 
 
Credit Agreement
 
 
 
 
 
 
 
 
5.
Credit Agreement:
The Term Loan Credit Agreement dated as of March 8, 2018 among
 
 
Perrigo Finance Unlimited Company, Perrigo Company PLC, the
 
 
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
 
 
Agent, HSBC Bank USA, N.A. and Wells Fargo Bank, National
 
 
Association, as Syndication Agents and the other agents party thereto
 
 
from time to time.
 
 
 
 
 
 
6.
Assigned Interest:
 
 
 
 





Class of Commitment/Loans Assigned
Aggregate Amount of Commitment/Loans for all Lenders of applicable Class
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loan of applicable Class
 
$
$
   %
 
$
$
   %
 
$
$
   %





Assignment Date: _____________ ___, 20___ (the “Assignment Date”) [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Term Facility Borrower, their
respective subsidiaries and their respective Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.


        



--------------------------------------------------------------------------------









The terms set forth in this Assignment and Assumption are hereby agreed to:


                        
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Title:





        



--------------------------------------------------------------------------------







Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
Admistrative Agent
 
 
 
By:
 
 
Title:
 
 





Consented to:


PERRIGO FINANCE UNLIMITED COMPANY
 
 
 
 
By:
 
 
Title:
 
 





















































 
1
If required.



        



--------------------------------------------------------------------------------


                


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, the Term Facility Borrower, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document, (iv)
any requirements under applicable law for the Assignee to become a lender under
the Credit Agreement or to charge interest at the rate set forth therein from
time to time or (v) the performance or observance by the Company, the Term
Facility Borrower, any of their respective Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(subject to receipt of such consents, if any, as may be required under the
Credit Agreement, (iii) from and after the Assignment Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable (or, prior
to the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent, any Agent, or any other Lender
and their respective Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any Agent, the Assignor or any
other Lender and their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other


        



--------------------------------------------------------------------------------







amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Date and to the Assignee for amounts which have accrued from and
after the Assignment Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




2



--------------------------------------------------------------------------------


                


Exhibit B


Form of Note


NOTE




[Date]




Perrigo Finance Unlimited Company, a public unlimited company formed under the
law of Ireland (the “Term Facility Borrower”), promises to pay
____________________________________ (the “Lender”) or its registered assigns
the aggregate unpaid principal amount of all Loans made by the Lender to the
Term Facility Borrower pursuant to the Credit Agreement (as hereinafter
defined), in immediately available funds at the office of JPMorgan Chase Bank,
N.A., as Administrative Agent, designated in the Credit Agreement, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Credit Agreement. The Term Facility Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in the amounts and at
the times required under the Credit Agreement.


The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Credit Agreement dated as of March 8, 2018 (the
“Credit Agreement”) by and among the Term Facility Borrower, Perrigo Company
PLC, a public limited company formed under the law of Ireland (the “Company”),
the Lenders (together with their respective successors and assigns, the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA,
N.A. and Wells Fargo Bank, National Association, as Syndication Agents, and the
other agents party thereto from time to time, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. This Note is guaranteed as more
specifically described in the Credit Agreement and other Loan Documents, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Credit Agreement.


 
 
 
By:
 
Print Name:
 
Title:
 
 
 



                            










        



--------------------------------------------------------------------------------


                


Exhibit C


Mandatory Cost Rate




ARTICLE X.    MANDATORY COST


[To the extent applicable, to be calculated by the Administrative Agent in its
reasonable discretion]




        



--------------------------------------------------------------------------------


        




Exhibit D


Form of Joinder Agreement


FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [     ], 2[  ], by [ADDITIONAL GUARANTOR[s]] a
[jurisdiction][corporation][partnership][LLC] ([each an][the] “Additional
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.
PRELIMINARY STATEMENTS
A. WHEREAS, Perrigo Finance Unlimited Company, a public unlimited company
organized under the laws of Ireland (the “Term Facility Borrower”), Perrigo
Company PLC, a public limited company organized under the laws of Ireland (the
“Company”) the Lenders and the Administrative Agent and the other agents party
thereto, have entered into a Term Loan Credit Agreement, dated as of March 8,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
B. WHEREAS the Company has previously entered into a Guaranty (the “Guaranty”)
dated the date of the Credit Agreement in favor of the Administrative Agent
pursuant to which it has guaranteed the Guaranteed Obligations as set forth
therein.
B. WHEREAS, [each][the] Additional Guarantor has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Guaranty.
ACCORDINGLY, IT IS AGREED:
1. Guaranty. By executing and delivering this Joinder Agreement, [each][the]
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a “Guarantor” thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. [All notices and other communications
provided to the Additional Guarantor[s] shall be at the address set forth
pursuant to Section 9.01 of the Credit Agreement.] [Each][The] Additional
Guarantor hereby represents and warrants that each of the representations and
warranties made by it as a Guarantor in [Section 10 of the Guaranty] are true
and correct in all material respects on and as of the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date, except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
2. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES OF SUCH STATE.
3. CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE UNITED STATES


        



--------------------------------------------------------------------------------







DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, LOCATED IN THE BOROUGH OF
MANHATTAN (OR, IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME
COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY, LOCATED IN THE BOROUGH OF
MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD-PARTY
CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
MAY ONLY) BE HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY
LAW) OR NEW YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR THE LENDERS MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS JOINDER AGREEMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(B) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS JOINDER AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(C) EACH PARTY TO THIS JOINDER AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS JOINDER
AGREEMENT WILL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH GUARANTOR HEREBY
APPOINTS ITS AFFILIATE PERRIGO COMPANY AS ITS AGENT FOR SERVICE OF PROCESS AS
SET FORTH IN SECTION 9.09(D) OF THE CREDIT AGREEMENT.




        



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, [each][the] undersigned [party] has caused this Joinder
Agreement to be duly executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR[S]]
By:
 
 
Name:
 
 
Title:
 











Accepted:


JPMORGAN CHASE BANK, N.A.,
 as Administrative Agent
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 







        



--------------------------------------------------------------------------------


        




Exhibit E


Lender Addition and Acknowledgement Agreement


LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT
Dated: ________, 20__


Reference is made to the Term Loan Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”), dated as of March 8, 2018, among Perrigo
Finance Unlimited Company (the “Term Facility Borrower”), Perrigo Company PLC
(the “Company”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, HSBC Bank USA, N.A. and Wells Fargo Bank, National
Association, as Syndication Agents and the other agents party thereto from time
to time. Capitalized terms which are defined in the Credit Agreement and which
are used herein without definition shall have the same meanings herein as in the
Credit Agreement.


The Term Facility Borrower and _________________________________ (the “[New or
Current] Lender”) agree as follows:


1.    Subject to Section 2.06 of the Credit Agreement and this Lender Addition
and Acknowledgement Agreement, the Term Facility Borrower hereby increases the
Aggregate Commitments from $__________ to $_____________ (such increase shall be
in increments of $10,000,000 and shall not cause (x) the sum of the aggregate
increases in the Commitments under Section 2.08(d) of the New Revolving Credit
Facility or the equivalent term in any successor facility thereto plus (y) the
outstanding amount of all new term loans made under Section 2.06(b) of the
Credit Agreement) to exceed $500,000,000). This Lender Addition and
Acknowledgement Agreement is entered into pursuant to, and authorized by,
Section 2.06 of the Credit Agreement.


2.    The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Commitments and the Commitment of each Lender under the Credit
Agreement, including without limitation, the [New or Current] Lender, are set
forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto replaces Schedule
2.01 to the Credit Agreement as of the Closing Date (as defined below).


3.    [If requested by the Current Lender, the Current Lender attaches the notes
delivered to it under the Credit Agreement and requests that the Term Facility
Borrower exchanges such notes for new notes in the amount of its revised
Commitment][ If requested by the New Lender, the New Lender requests that the
Term Facility Borrower issues notes in the amount of its Commitment.]


4.    The [New or Current] Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent specified herein,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section


        



--------------------------------------------------------------------------------







5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Lender Addition and Acknowledgment Agreement on the basis of which it has
made such analysis and decision independently and without reliance on any Agent
or any other Lender, and (v) attached to this Lender Addition and Acknowledgment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by it; and (b) agrees
that (i) it will, independently and without reliance on any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


5.    The effective date for this Lender Addition and Acknowledgement Agreement
shall be              (the “Closing Date”). Following the execution of this
Lender Addition and Acknowledgement Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.


6.    Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and to the extent provided
in this Lender Addition and Acknowledgement Agreement, have the rights and
obligations of a Lender under each such agreement.


7.    Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.


8.    The Term Facility Borrower represents and warrants to the Agents and the
Lenders that (a) no Default shall have occurred and be continuing hereunder as
of the Closing Date; and (b) the representations and warranties made by such
Term Facility Borrower and contained in Article III of the Credit Agreement are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date).


9.        Except as expressly amended hereby, the Term Facility Borrower agrees
that the Credit Agreement and the other Loan Documents are ratified and
confirmed and shall remain in full force and effect, and that it has no set off,
counterclaim, or defense with respect to any of the foregoing.


10.    This Lender Addition and Acknowledgment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Lender Addition and Acknowledgment Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Lender Addition
and Acknowledgment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Addition and Acknowledgment
Agreement. This Lender Addition and Acknowledgment Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.













--------------------------------------------------------------------------------







PERRIGO FINANCE UNLIMITED COMPANY
 
 
 
By:
 
 
Name:
 
Title:
 
 




















--------------------------------------------------------------------------------


        




[CURRENT LENDER OR NEW LENDER]
 
 
By:
 
 
Name:
 
Title:
 
 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent
 
 
 
 
By:
 
 
Name:
 
Title:
 
 





        



--------------------------------------------------------------------------------









Schedule 2.01


Commitments











--------------------------------------------------------------------------------


        




Exhibit F


Form of Solvency Certificate


SOLVENCY CERTIFICATE


[DATE]


Reference is made to that certain Term Loan Credit Agreement, dated as of March
8, 2018 (the “Credit Agreement”), among Perrigo Finance Unlimited Company, as
borrower, Perrigo Company PLC (the “Company”), the financial institutions listed
on the signature pages thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”), and HSBC
Bank USA, N.A. and Wells Fargo Bank, National Association, as syndication agents
for the Lenders and the other agents party thereto. Capitalized terms used but
not defined herein have the meanings set forth in the Credit Agreement. This
certificate is furnished to the Agent pursuant to Section 4.01(h) of the Credit
Agreement.


I, [ ], certify that I am the duly appointed, qualified and acting chief
financial officer of the Company and, in such capacity, that:


On the date hereof, after giving effect to the Transactions and the related
transactions contemplated by the Loan Documents, the Company and its
Subsidiaries, when taken as a whole
on a consolidated basis, (a) have property with fair value greater than the
total amount of their debts and liabilities, contingent (it being understood
that the amount of contingent liabilities at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) have assets with present fair saleable value that are greater
than the amount that will be required to pay the total amount of their debts and
other liabilities, contingent, subordinated or otherwise, (c) will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as they
become absolute and matured and (d) will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the date hereof.


I am familiar with the finances, assets, business and properties of the Company
and its Subsidiaries. In reaching the conclusions set forth in this certificate,
I reviewed such information and have made such other investigations and
inquiries that I deemed appropriate, including, but not limited to, consultation
with other officers of the Company and its Subsidiaries responsible for
financial and accounting functions concerning contingent liabilities, as I have
deemed necessary and prudent to enable me to express an informed opinion as to
the matters referred to herein.


[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]




        



--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date first above written.


PERRIGO COMPANY PLC
 
 
 
By:
 
 
Name:
 
Title: Chief Financial Officer
 
 



































































Solvency Certificate


        

